Exhibit 10.1

 

 

LEASE

between

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its separate Real Estate Account

Landlord

and

PAULSON INVESTMENT COMPANY, INC.,

Tenant

Premises:

A portion of the 10th floor at

780 Third Avenue, New York, New York

Dated: July 28, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article

  

Caption

  

Page

1    Demise; Premises    2 2    Term    2 3    Rent    2 4    Delivery of
Possession of the Premises    3 5    Use    3 6    Floor Load; Telephone System
   4 7    Rent Adjustments    4 8    Insurance    8 9    Compliance with Laws   
10 10    Improvements; Tenant’s Property    11 11    Repairs    13 12   
Heating, Ventilation and Air Conditioning    14 13    Electricity    15 14   
Cleaning and Other Services    16 15    Damage to or Destruction of the Premises
   17 16    Eminent Domain    19 17    Conditions of Limitation    19 18   
Re-Entry by Landlord; Remedies    20 19    Curing Tenant’s Defaults; Fees and
Expenses    22 20    Non-Liability and Indemnification    22 21    Surrender   
22 22    Assignment, Mortgaging and Subletting    23 23    Subordination and
Attornment    26 24    Access, Changes In Building Facilities    27 25   
Inability to Perform    28 26    Legal Proceedings; Waiver of Counterclaims and
Jury Trial    28 27    No Other Waiver    28 28    Arbitration    29 29    Quiet
Enjoyment    29 30    Rules and Regulations    30 31    Building Name    30 32
   Shoring; No Dedication    30 33    Notice of Accidents    30 34    Vaults   
31 35    Brokerage    31 36    Security Deposit    31 37    Window Cleaning   
32 38    Consents    32 39    Notices    33 40    Definitions; Construction of
Terms    33 41    Estoppel Certificate; Recording    36 42    Relocation of
Premises    37 43    Parties Bound    37 44    Miscellaneous    38 45    Anti
–Terrorism Requirements    39    Testimonium, Signature and Seals       Exhibit
A — Description of Land    A-1    Exhibit B — Floor Plan    B-1    Exhibit C —
Landlord’s Work    C-1    Exhibit D — Cleaning Specifications    D-1    Exhibit
E — Rules and Regulations    E-1    Exhibit F — Tenant Estoppel Certificate and
Agreement    F-1    Exhibit G — Tenant Acceptance Letter    G-1    Exhibit H —
Form of Letter of Credit    H-1

 

This Table of Contents is included only as a matter of convenience and reference
and shall not be deemed or construed in any way to define or limit the scope of
the following lease or the intent of any provision thereof.

 



--------------------------------------------------------------------------------

LEASE, dated July     , 2010, between TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, for the benefit of its separate Real Estate Account, a New York
corporation, having an office at c/o JRT Realty Group, Inc., 780 Third Avenue,
New York, New York 10017 (“Landlord”), and PAULSON INVESTMENT COMPANY, INC., an
Oregon corporation, having an office at 780 Third Avenue, New York, New York
10017 (“Tenant”)

W I T N E S S E T H:

Landlord and Tenant hereby covenant and agree as follows:

ARTICLE 1

Demise; Premises

Section 1.01 Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord the premises hereinafter described (“Premises”) in the building
(“Building”) located on the land (“Land”) known by the street address 780 Third
Avenue, New York, New York, in the Borough of Manhattan, City and State of New
York, as more particularly described in Exhibit A annexed hereto and made a part
hereof, for the Term hereinafter stated, for the rents hereinafter reserved, and
upon and subject to the terms of this Lease.

Section 1.02 The Premises consist of a portion of the tenth (10th) floor in the
Building, substantially as shown on the floor plan annexed hereto as Exhibit B
and made a part hereof, together with all fixtures and improvements which, at
the commencement of the Term or at any time during the Term, are attached
thereto or installed therein and together with all appurtenances to the
Premises, including the right to use, in common with others, the Building
Equipment, subject to the terms of this Lease.

Section 1.03 The definitions of certain terms used in this Lease are set forth
in Section 40.01 and in various other Sections of this Lease.

ARTICLE 2

Term

Section 2.01 The Premises are leased for a term (“Term”) which shall commence on
September 29,2010 (“Commencement Date”), and shall end on September 30,2011
(“Expiration Date”) unless the Term shall sooner terminate pursuant to any of
the terms of this Lease or pursuant to law.

ARTICLE 3

Rent

Section 3.01 A. Tenant shall pay to Landlord, without notice or demand, in
lawful money of the United States of America, by check drawn on a bank or trust
company which is a member of the New York Clearinghouse Association, at the
office of the Landlord or at such other place as Landlord may designate, the
following:

(a) annual fixed rent (such annual fixed rent being referred to herein as “Fixed
Rent”) of $159,795.00 ($13,316.25 per month) payable in equal monthly
installments, in advance, on the first (lst) day of each and every calendar
month during the Term; and

(b) additional rent (“Additional Rent”) consisting of all other sums of money as
shall become due from and be payable by Tenant hereunder (for default in the
payment of which Landlord shall have the same remedies as for a default in the
payment of Fixed Rent).

If Tenant shall fail to pay when due any installment of Fixed Rent or any
payment of Additional Rent for a period of 10 days after such installment or
payment shall have become due, Tenant shall pay interest thereon at the Interest
Rate, from the date when such installment or payment shall have become due to
the date of the payment thereof, and such interest shall be deemed Additional
Rent.

B. There shall be no abatement of, deduction from, counter-claim or setoff
against, Fixed Rent and Additional

 

2



--------------------------------------------------------------------------------

Rent except as otherwise specifically provided in this Lease.

Section 3.02 Notwithstanding the provisions of Section 3.01, Tenant shall pay
$13,316.25 on account of Fixed Rent upon the execution of this Lease, which
shall be credited on a per diem basis toward the payment of the installment(s)
of Fixed Rent first due and payable hereunder. If by reason of any of the
provisions of this Lease, the Commencement Date for all or any part of the
Premises shall be other than the first day of a calendar month, Fixed Rent for
such month shall be pro-rated on a per diem basis.

Section 3.03 Tenant covenants to (a) pay the Fixed Rent and Additional Rent when
due and (b) observe and perform, and not to suffer or permit any violation of,
Tenant’s obligations under this Lease.

ARTICLE 4

Delivery of Possession of the Premises

Section 4.01 Tenant acknowledges that it has made an inspection of the Premises,
and is familiar with the condition thereof, and Tenant shall accept possession
of the Premises on the Commencement Date in their present “as-is” condition. If
and when Tenant shall take actual possession of the Premises, it shall be
conclusively presumed that same are in satisfactory condition. Tenant, at
Tenant’s sole cost and expense, shall perform all work in connection with
preparing the Premises for its occupancy in accordance with the provisions of
Article 10 of the Lease.

Section 4.02 The taking of occupancy of the whole or any part of the Premises by
Tenant shall be conclusive evidence, as against Tenant, that Tenant accepts
possession of the same and that the Premises and the Building were in good and
satisfactory condition at the time such occupancy was so taken and that the
Premises were substantially as shown on Exhibit B.

ARTICLE 5

Use

Section 5.01 Tenant shall use and occupy the Premises for general, executive and
administrative offices, and for no other purpose. Tenant shall not use or occupy
or suffer or permit the use or occupancy of any part of the Premises in any
manner which in Landlord’s reasonable judgment would adversely affect (i) the
proper and economical rendition of any service required to be furnished to any
tenant, (ii) the use or enjoyment of any part of the Building by any other
tenant, or (iii) the appearance, character or reputation of the Building as a
first-class office building with retail stores. Tenant shall not at any time use
or occupy or suffer or permit anyone to use or occupy the Premises, or do or
permit anything to be done in the Premises in violation of the Certificate of
Occupancy for the Building. Notwithstanding anything contained herein to the
contrary, a breach of such covenant shall be deemed a material and substantial
default by Tenant under this lease, for which Landlord shall have all remedies
available to it under this lease and under the law, including, without
limitation, the right to enforce such covenant by injunctive or other
appropriate equitable relief. Without limiting the generality of the foregoing,
it is expressly understood that no portion of the demised premises shall be used
as, by or for (a) retail operations of any bank, trust company, savings bank,
industrial bank, savings and loan association, credit union or personal loan
association or other form of entity, (b) a public stenographer or typist, (c) a
barber shop, beauty shop or beauty parlor, (d) a telephone or telegraph agency,
(e) a telephone, court reporting, stenographic or secretarial service, (f) a
messenger service, (g) a travel or tourist agency, (h) an employment agency,
(i) a restaurant or bar, (j) a commercial document reproduction or offset
printing service, (k) a public vending machine operation, (l) a retail,
wholesale or discount shop for the sale of books, magazines, audio or video
tapes, CD ROM, DVD ROM or other devices for the recording or transmitting of
audio or visual signals, images, music or speech, electronic equipment and
accessories or any other merchandise, (m) a retail service shop, (n) a labor
union, (o) a school or classroom, (p) a governmental or quasi-governmental
bureau, department or agency, including an autonomous governmental corporation,
embassy or consular office of any country or other quasi-autonomous or sovereign
organization, whether or not subject to the Foreign Sovereign Immunities Act of
1976, as from time to time amended, or any successor statute, (q) an advertising
agency, (r) a firm whose principal business is real estate brokerage, (s) a
company engaged in the business of renting office or desk space, (t) any person,
organization, association, corporation, company, partnership entity or other
agency immune from service or suit in the courts of the State of New York or the
assets of which may be exempt from execution by Landlord in any action for
damages, (u) a factory of any kind, (v) retail sales, (w) any use to which
increased security costs or insurance premiums payable by Landlord may be
attributed, (x) a payroll office or check cashing operation, (y) a clinic or
(z) any illegal purpose.

 

3



--------------------------------------------------------------------------------

Section 5.02 If any governmental license or permit, other than a certificate of
occupancy, shall be required for the proper and lawful conduct of Tenant’s
business in the Premises or any part thereof, then Tenant, at its expense, shall
duly procure and thereafter maintain such license or permit and submit the same
to Landlord for inspection. Tenant shall at all times comply with the terms and
conditions of each such license and permit, but in no event shall failure to
procure or maintain such license or permit by Tenant affect Tenant’s obligations
hereunder.

ARTICLE 6

Floor Load; Telephone System

Section 6.01 Tenant shall not place a load upon any floor that exceeds either
the floor load per square foot that such floor was designed to carry or which is
allowed by any Legal Requirement. Subject to the preceding sentence, if Tenant
wishes to place any safes or vaults in the Premises it may do so at its own
expense after giving notice to Landlord, but Landlord reserves the right to
prescribe their weight and position. Business machines and mechanical equipment
in the Premises shall be placed and maintained by Tenant at Tenant’s sole
expense, in such manner as shall be sufficient, in Landlord’s reasonable
judgment, to prevent vibration, noise, annoyance and inconvenience to Landlord
and other tenants.

Section 6.02 Tenant may, with the consent of Landlord, which shall not be
unreasonably withheld, install, maintain, or operate in the Premises telephone
interconnect systems and data processing, teletype and other business machines
customarily used in offices; provided, however, Tenant shall comply with all of
the terms of this Lease that may be applicable to such installation, maintenance
or operation and shall give Landlord prior notice of the installation thereof.

ARTICLE 7

Rent Adjustments

Section 7.01 For the purpose of this Lease:

A. The term “Premises Area” shall be deemed to mean 3,015 square feet.

B. The term “Building Area” shall be deemed to mean 470,000 square feet.

C. The term “Tenant’s Proportionate Share” shall be deemed to mean 0.64%.

D. “Landlord’s Statement” shall mean an instrument containing a computation of
Additional Rent due pursuant to the provisions of this Article 7 furnished by
Landlord to Tenant.

E. The term “Base Tax Factor” shall mean the Taxes for the 2010/2011 Tax Year.

F. The term “Taxes” shall mean (i) all real estate taxes, assessments (special
or otherwise), sewer and water rents, rates and charges and any other
governmental levies, impositions or charges of a similar or dissimilar nature,
whether general, special, ordinary, extraordinary, foreseen or unforeseen, which
may be assessed, levied or imposed upon all or any part of the Real Property,
whether or not the same constitute one or more tax lots, and (ii) any expenses
(including attorneys fees and disbursements and experts’ and other witness’
fees) incurred by Landlord in contesting any of the foregoing or the assessed
valuation of all or any part of the Real Property; but “Taxes” shall not include
any interest or penalties incurred by Landlord as a result of Landlord’s late
payment of Taxes, except for interest payable in connection with the installment
payments of assessments pursuant to the next sentence. If by law, any assessment
may be divided and paid in annual installments, then, provided the same is not
prohibited under the terms of the Superior Lease or the Superior Mortgage, for
the purposes of this Article (x) such assessment shall be deemed to have been so
divided and to be payable in the maximum number of annual installments permitted
by law and (y) there shall be deemed included in Taxes for each Tax Year the
annual installment of such assessment becoming payable during such Tax Year,
together with interest payable during such Tax Year on such annual installment
and on all installments thereafter becoming due as provided by law, all as if
such assessment had been so divided. If at any time after the date hereof the
methods of taxation prevailing at the date hereof shall be altered so that in
lieu of or as an addition to or as a substitute for the whole or any part of the
taxes, assessments, rents, rates, charges, levies or impositions now assessed,
levied or imposed upon all or any part of the Real Property, there shall be
assessed, levied or imposed (a) a tax, assessment, levy, imposition or charge
based on the income or rents received therefrom whether or not wholly or
partially as a capital levy or otherwise, or (b) a tax, assessment, levy,
imposition or charge measured by or based in whole or in part upon all or any
part of the Real Property and imposed upon Landlord, or (c) a license fee
measured by the rents, or (d) any other tax, assessment, levy, imposition,
charge or license fee however described or imposed, then all such taxes,
assessments, levies, impositions, charges or license fees or the part thereof so

 

4



--------------------------------------------------------------------------------

measured or based shall be deemed to be Taxes; provided that any tax,
assessment, levy, imposition or charge imposed on income from the Real Property
shall be calculated as if the Real Property is the only asset of the Landlord.

G. The term “Tax Year” shall mean the 12 month period commencing on the first
(1st) day of July of each year, or such other period of 12 months as may be duly
adopted as the fiscal year for real estate tax purposes in The City of New York.

H. The term “Escalation Year” shall mean each calendar year which shall include
any part of the Term.

I. The term “Base Operating Factor” shall mean Landlord’s actual Operating
Expenses for the 2010 calendar year.

J. The term “Operating Expenses” shall mean all costs and expenses (and taxes
thereon, if any) paid or incurred by Landlord or on behalf of Landlord with
respect to the operation, cleaning, repair, safety, replacement, management,
security and maintenance of the Real Property, Building Equipment, sidewalks,
curbs, plazas, and other areas adjacent to the Building, and with respect to the
services provided tenants, including, without limitation: (i) salaries, wages
and bonuses paid to, and the cost of any hospitalization, medical, surgical,
union and general welfare benefits (including group life insurance), any
pension, retirement or life insurance plans and other benefit or similar expense
relating to, employees of Landlord engaged in the operation, cleaning, repair,
safety, management, security or maintenance of the Real Property and the
Building Equipment or in providing services to tenants; (ii) social security,
unemployment and other payroll taxes, the cost of providing disability and
worker’s compensation coverage imposed by any Legal Requirements, union contract
or otherwise with respect to said employees; (iii) the cost of electricity, gas,
steam, water, heat, ventilation, air conditioning and other fuel and utilities;
(iv) the cost of casualty, rent, liability, fidelity, plate glass and any other
insurance; (v) the cost of repairs, maintenance and painting; (vi) expenditures
for capital improvements and capital equipment which under generally applied
real estate practice are expensed or regarded as deferred expenses and capital
expenditures which are made by reason of Legal Requirements or Insurance
Requirements, in each case such expenditures to be included in Operating
Expenses for the Escalation Year in which such costs are incurred and every
subsequent Escalation Year, on a straight-line basis, to the extent that such
items are amortized over an appropriate period, but not more than 10 years, with
interest calculated at an annual rate equal to 1% above the prime rate at the
time of Landlord’s having made said expenditure; (vii) the cost or rental of all
building and cleaning supplies, tools, materials and equipment; (viii) the cost
of uniforms, work clothes and dry cleaning; (ix) window cleaning, concierge,
guard, watchman or other security personnel, service or system, if any;
(x) management fees or if no managing agent is employed by Landlord, a sum in
lieu thereof which is not in excess of then prevailing rates for management fees
payable in the Borough of Manhattan for first-class Third Avenue office
buildings; (xi) charges of independent contractors performing work included
within this definition of Operating Expenses; (xii) telephone and stationery;
(xiii) legal, accounting and other professional fees and disbursements incurred
in connection with the operation and management of the Real Property;
(xiv) association fees and dues; (xv) decorations; (xvi) depreciation of hand
tools and other movable equipment used in the operation, cleaning, repair,
safety, management, security or maintenance of the Building; and (xvii) exterior
and interior landscaping.

Provided, however, that the foregoing costs and expenses shall exclude or have
deducted from them, as the case be: (a) executives’ salaries above the grade of
building manager;(b) expenditures for capital improvements or capital equipment,
other than those referred to above and in the next succeeding paragraph ;
(c) amounts received by Landlord through proceeds of insurance to the extent
they are compensation for sums previously included in Operating Expenses
(d) cost of repairs or replacements incurred by reason of fire or other casualty
or condemnation to the extent Landlord is compensated therefor, (e) advertising
and promotional expenditures; (f) costs incurred in performing work or
furnishing services for any tenant (including Tenant), whether at such tenant’s
or Landlord’s expense, to the extent that such work or service is in excess of
any work or service that Landlord is obligated to furnish to Tenant at
Landlord’s expense; (g) depreciation except as provided above; (h) brokerage
commissions; (i) taxes; and (j) refinancing costs and mortgage interest and
amortization payments.

If Landlord shall purchase any item of capital equipment or make any capital
expenditure which has the effect of reducing the expenses which would otherwise
be included in Operating Expenses, then the costs of such capital equipment or
capital expenditure are to be included in Operating Expenses for the Escalation
Year in which the costs are incurred and every subsequent Escalation Year, on a
straightline basis, to the extent that such items are amortized over such period
of time as Landlord reasonably estimates such savings or reductions in Operating
Expenses will equal Landlord’s costs for such capital equipment or capital
expenditure, with interest calculated at an annual rate of 1% above the prime
rate at the time of Landlord’s having made said expenditure. If Landlord shall
lease any items of capital equipment designed to result in savings or reductions
in expenses which would otherwise be included in Operating Expenses, then the
rentals and other costs paid with respect to such leasing shall be included in
Operating Expenses for the Escalation Years in which incurred.

If during all or part of any Escalation Year, Landlord shall not furnish any
particular item(s) of work or service (which would otherwise constitute an
Operating Expense hereunder) to portions of the Building due to the fact
(i) such portions are not occupied or leased, (ii) such item(s) of work or
service is not required or desired by the tenant of such portion, (iii) such
tenant is itself obtaining and providing such item of work or service or
(iv) any other reason, then, for the purposes of

 

5



--------------------------------------------------------------------------------

computing Operating Expenses, the amount of such item(s) for such period shall
be deemed to be increased by an amount equal to the additional costs and
expenses which would reasonably have been incurred during such period by
Landlord if it had at its own expense furnished such item(s) of work or service
to such portion of the Building or to such tenant.

Section 7.02 A. Tenant shall pay as Additional Rent for each and every Tax Year
all or a portion of which shall be within the Term (including the Tax Year in
effect on the Commencement Date) an amount (“Tenant’s Tax Payment”) equal to
Tenant’s Proportionate Share of the amount by which the Taxes for such Tax Year
are greater than the Base Tax Factor. Tenant’s Tax Payment shall be payable by
Tenant to Landlord within ten (10) days after receipt of a Landlord’s Statement
regardless of whether such Landlord’s Statement is received prior to, on or
after the first ( 1st) day of such Tax Year. If there shall be any increase in
Taxes for any Tax Year, whether during or after such Tax Year, or if there shall
be any decrease in the Taxes for any Tax Year during such Tax Year, Landlord may
furnish a revised Landlord’s Statement for such Tax Year, and Tenant’s Tax
Payment for such Tax Year shall be adjusted and, (a) within ten ( 10) days after
Tenant’s receipt of such revised Landlord’s Statement, Tenant shall (with
respect to any increase in Taxes for such Tax Year) pay such increase in
Tenant’s Tax Payment to Landlord, or (b) (with respect to any decrease in Taxes
for such Tax Year), Landlord shall credit such decrease in Tenant’s Tax Payment
against the next installment of Additional Rent payable by Tenant pursuant to
Section 7.02B below. If during the Term, Taxes are required to be paid (either
to the appropriate taxing authorities or as tax escrow payments, to the Superior
Lessor or the Superior Mortgagee), in full or in monthly, quarterly or other
installments on any other date or dates than as presently required, then
Tenant’s Tax Payments shall be correspondingly accelerated or revised so that
said Tenant’s Tax Payments are due at least 30 days prior to the date payments
are due to the taxing authorities or the Superior Lessor or the Superior
Mortgagee. The benefit of any discount for any early payment or prepayment of
Taxes and of any tax exemption or abatement relating to all or any part of the
Real Property shall accrue solely to the benefit of Landlord and Taxes shall be
computed without subtracting such discount or taking into account any such
exemption or abatement.

B. (1) At any time, and from time to time, during the Term, Landlord may give to
Tenant a Landlord’s Statement setting forth Tenant’s Projected Share of Taxes
(as hereinafter defined). Commencing on the first day of the first full calendar
month next succeeding the date on which Landlord gives Tenant such Landlord’s
Statement with respect to Tenant’s Projected Share of Taxes and continuing
thereafter on the first day of each and every calendar month of the Term, Tenant
shall pay to Landlord, as Additional Rent for the Tax Year in which such
Additional Rent payment is due, Tenant’s Projected Share of Taxes. “Tenant’s
Projected Share of Taxes” shall mean Landlord’s estimate of Tenant’s Tax Payment
for the Tax Year next succeeding the Tax Year in which Tenant’s Projected Share
of Taxes is payable by Tenant, divided by twelve (12).

(2) Upon each date that a Tenant’s Tax Payment (or an installment thereof) shall
be due from Tenant pursuant to the terms of Section 7.02A hereof, Landlord shall
apply the aggregate of the installments of Tenant’s Projected Share of Taxes
theretofore paid to Landlord (but not previously applied pursuant to this
Section 7.02B) against the Tax Payment (or installment thereof) then due from
Tenant. If such aggregate amount is insufficient to discharge such Tax Payment
(or installment thereof), Landlord shall so notify Tenant in the Landlord’s
Statement served upon Tenant pursuant to Section 7.02A, and the amount of
Tenant’s payment obligation with respect to such Tax Payment (or installment
thereof) pursuant to Section 7.02A, shall equal the amount of such
insufficiency. If, however, such aggregate amount shall be greater than the Tax
Payment (or installment thereof), Landlord, at Landlord’s option shall either
(x) pay the amount of such excess directly to Tenant, or (y) credit the amount
of such excess against the next installment(s) of Tenant’s Projected Share of
Taxes due hereunder.

(3) Notwithstanding anything contained in Section 7.02(B)(2) above to the
contrary, (a) if the first Landlord’s Statement with respect to Tenant’s
Projected Share of Taxes is given to Tenant after the Commencement Date, then in
addition to the first payment of Tenant’s Projected Share of Taxes payable by
Tenant hereunder, Tenant shall pay on the date that such first payment of
Tenant’s Projected Share of Taxes is due, as Additional Rent for the Tax Year in
which such first payment is due, an amount equal to such first payment of
Tenant’s Projected Share of Taxes, multiplied by the number of full calendar
months of the Term immediately prior to the date such first payment is due, and
(b) if any Landlord’s Statement with respect to Tenant’s Projected Share of
Taxes (after said first Landlord’s Statement) is given to Tenant after the first
day of any Tax Year, then in addition to the payment of Tenant’s Projected Share
of Taxes payable by Tenant after the rendition of such Landlord’s Statement,
Tenant shall pay on the date that such payment of Tenant’s Projected Share of
Taxes is due, as Additional Rent for the Tax Year in which such payment is due,
an amount equal to (a) such payment of Tenant’s Projected Share of Taxes,
multiplied by the number of full calendar months of such Tax Year preceding the
date that such payment of Tenant’s Projected Share of Taxes is due, less (b) the
aggregate amount of Tenant’s Projected Share of Taxes (if any) previously paid
by Tenant during such period.

C. If the real estate tax fiscal year of the City of New York shall be changed
at any time after the date hereof, any Taxes for such fiscal year, a part of
which is included within a particular Tax Year and a part of which is not so
included, shall be apportioned on the basis of the number of days in such fiscal
year included in the particular Tax Year for the purpose of making the
computations under this Section 7.02.

 

6



--------------------------------------------------------------------------------

D. Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation of the Real Property. If Landlord
shall receive a refund of Taxes for any Tax Year, Landlord shall either pay to
Tenant, or, at Landlord’s election, credit against subsequent payments under
this Section 7.02 or Section 7.03, an amount equal to Tenant’s Proportionate
Share of the refund, but which amount shall not exceed Tenant’s Tax Payment paid
for such Tax Year. Nothing herein shall obligate Landlord to file any
application or institute any proceeding seeking a reduction in Taxes or assessed
valuation.

E. Tenant’s Tax Payment and any credits with respect thereto as provided in this
Section 7.02 shall be made as provided in this Section 7.02 regardless of the
fact that Tenant may be exempt, in whole or in part, from the payment of any
taxes by reason of Tenant’s diplomatic or other tax exempt status or for any
other reason whatsoever.

F. Tenant shall pay to Landlord upon demand as Additional Rent any occupancy tax
or rent tax now in effect or hereafter enacted, if payable by Landlord in the
first instance or hereafter required to be paid by Landlord.

G. If the Commencement Date or the Expiration Date shall occur on a date other
than July 1 or June 30, respectively, any Additional Rent under this
Section 7.02 for the Tax Year in which such Commencement Date or Expiration Date
shall occur shall be apportioned in that percentage which the number of days in
the period from the Commencement Date to June 30 or from July 1 to the
Expiration Date, as the case may be, both inclusive, shall bear to the total
number of days in such Tax Year. In the event of a termination of this Lease,
any Additional Rent under this Section 7.02 shall be paid or adjusted within 30
days after submission of Landlord’s Statement. In no event shall Fixed Rent ever
be reduced by operation of this Section 7.02 and the rights and obligations of
Landlord and Tenant under the provisions of this Section 7.02 with respect to
any Additional Rent shall survive the termination of this Lease.

H. Each Landlord’s Statement furnished by Landlord with respect to Tenant’s Tax
Payment shall be accompanied by a copy of the real estate tax bill for the Tax
Year referred to therein, but Landlord shall have no obligation to deliver more
than one such copy of the real estate tax bill in respect of any Tax Year.

Section 7.03 A. Tenant shall pay as Additional Rent for each Escalation Year an
amount (“Tenant’s Operating Payment”), calculated as follows:

In the case of each Escalation Year a sum equal to Tenant’s Proportionate Share
of the amount by which Operating Expenses for such Escalation Year exceed the
Base Operating Factor.

B. Landlord may furnish to Tenant, with respect to each Escalation Year, a
written statement setting forth Landlord’s estimate of Tenant’s Operating
Payment for such Escalation Year. Tenant shall pay to Landlord on the first day
of each month during such Escalation Year an amount equal to one-twelfth of
Landlord’s estimate of Tenant’s Operating Payment for such Escalation Year. If,
however, Landlord shall furnish any such estimate for an Escalation Year
subsequent to the commencement thereof, then (a) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section 7.03 in respect of
the last month of the preceding Escalation Year; (b) promptly after such
estimate is furnished to Tenant or together therewith, Landlord shall give
notice to Tenant stating whether the installments of Tenant’s Operating Payment
previously made for such Escalation Year were greater or less than the
installments of Tenant’ s Operating Payment to be made for such Escalation Year
in accordance with such estimate, and (i) if there shall be a deficiency, Tenant
shall pay the amount thereof within 10 days after demand therefor, or (ii) if
there shall have been an overpayment, Landlord shall either refund to Tenant the
amount thereof or, at Landlord’s election, credit the amount thereof against
subsequent payments under this Section 7.03 or Section 7.02; and (c) on the
first day of the month following the month in which such estimate is furnished
to Tenant, and monthly thereafter throughout the remainder of such Escalation
Year, Tenant shall pay to Landlord an amount equal to one-twelfth of Tenant’s
Operating Payment shown on such estimate. Landlord may at any time or from time
to time (but not more than twice with respect to any Escalation Year) furnish to
Tenant a revised statement of Landlord’s estimate of Tenant’s Operating Payment
for such Escalation Year, and in such case, Tenant’s Operating Payment for such
Escalation Year shall be adjusted and paid or refunded, as the case may be,
substantially in the same manner as provided in the preceding sentence.

C. After the end of each Escalation Year Landlord shall furnish to Tenant a
Landlord’s Statement for such Escalation Year. Each such year-end Landlord’s
Statement for any Escalation Year shall be accompanied by a computation of
operating expenses for the Building prepared by an independent certified public
accountant or independent managing agent designated by Landlord from which
Landlord shall make the computation of Operating Expenses hereunder. In making
computations of operating expenses, the certified public accountant or managing
agent may rely on Landlord’s estimates and allocations whenever said estimates
and allocations are needed for this Article. If the Landlord’s Statement shall
show that the sums paid by Tenant under Section 7.03C exceeded Tenant’s
Operating Payment required to

 

7



--------------------------------------------------------------------------------

be paid by Tenant for such Escalation Year, Landlord shall either refund to
Tenant the amount of such excess or, at Landlord’s election, credit the amount
of such excess against subsequent payments under this Section 7.03 or
Section 7.02; and if the Landlord’s Statement for such Escalation Year shall
show that the sums so paid by Tenant were less than Tenant’s Operating Payment
paid by Tenant for such Escalation Year, Tenant shall pay the amount of such
deficiency within 10 days after demand therefor.

D. If the Commencement Date or the Expiration Date shall occur on a date other
than January 1 or December 31, respectively, any Additional Rent under this
Section 7.03 for the Escalation Year in which such Commencement Date or
Expiration Date shall occur shall be apportioned in that percentage which the
number of days in the period from the Commencement Date to December 31 or from
January 1 to the Expiration Date, as the case may be, both inclusive, shall bear
to the total number of days in such Escalation Year. In the event of a
termination of this Lease, any Additional Rent under this Article shall be paid
or adjusted within 30 days after submission of a Landlord’s Statement. In no
event shall Fixed Rent ever be reduced by operation of this Section 7.03B and
the rights and obligations of Landlord and Tenant under the provisions of this
Article with respect to any Additional Rent shall survive the Expiration Date or
sooner termination of this Lease.

Section 7.04 A. Landlord’s failure to render Landlord’s Statements with respect
to any Tax Year or Escalation Year shall not prejudice Landlord’s right to
thereafter render a Landlord’s Statement with respect thereto or with respect to
any subsequent Tax Year or Escalation Year, nor shall the rendering of a
Landlord’s Statement prejudice Landlord’s right to thereafter render a corrected
Landlord’s Statement for that Tax Year or Escalation Year, as the case may be.
Nothing herein contained shall restrict Landlord from issuing a Landlord’s
Statement at any time there is an increase in Taxes, or Operating Expenses
during any Tax Year or Escalation Year or any time thereafter.

B. Each Landlord’s Statement shall be conclusive and binding upon Tenant unless
(a) within 30 days after receipt of such Landlord’s Statement Tenant shall
notify Landlord that it disputes the correctness of Landlord’s Statement,
specifying the particular respects in which Landlord’s Statement is claimed to
be incorrect and (b) if such dispute shall not be resolved within 90 days after
the giving of such Landlord’s Statement, Tenant shall, within 30 days after the
expiration of such 90-day period, submit the dispute to arbitration pursuant to
Article 28. Pending the determination of such dispute, Tenant shall pay
Additional Rent in accordance with the applicable Landlord’s Statement, without
prejudice to Tenant’s position. If such dispute is ultimately determined in
Tenant’s favor, Landlord shall promptly after such determination, upon demand,
pay to Tenant any amount so overpaid by Tenant.

ARTICLE 8

Insurance

Section 8.01 Tenant shall not violate, or permit the violation of, any condition
imposed by the standard fire insurance policy then issued for office buildings
in the Borough of Manhattan, City of New York, and shall not do, or permit
anything to be done, or keep or permit anything to be kept in the Premises which
would subject Landlord to any liability or responsibility for personal injury or
death or property damage, or which would increase the fire or other casualty
insurance rate on the Building or the property therein over the rate which would
otherwise then be in effect (unless Tenant pays the resulting premium as
provided in Section 8.03) or which would result in insurance companies of good
standing refusing to insure the Building or any of such property in amounts
reasonably satisfactory to Landlord.

Section 8.02 Tenant covenants to provide on or before the earlier to occur of
(i) the Commencement Date and (ii) ten (10) days from the date of this Lease and
to keep in force during the Term the following insurance coverage which coverage
shall be effective on the Commencement Date:

(a) for the benefit of Landlord and Tenant a comprehensive policy of liability
insurance protecting Landlord and Tenant against any liability whatsoever
occasioned by accident on or about the Premises or any appurtenances thereto and
naming the Superior Lessor, the Superior Mortgagee, Landlord and the managing
agent of the building as additional insureds. Such policy is to be written by
good and solvent insurance companies authorized to do business in the state of
New York and the limits of liability thereunder shall not be less than the
amount of Three Million ($3,000,000.00) Dollars combined single limit coverage
on a per occurrence basis, including property damages. Such insurance may be
carried under a blanket policy covering the Premises and other locations of
Tenant, if any;

(b) Fire and Extended coverage in an amount adequate to cover the cost of
replacement of all personal property, fixtures, furnishing and equipment,
including Tenant’s Work located in the Premises. Such policy shall be written by
good and solvent insurance companies authorized to do business in the State of
New York.

 

8



--------------------------------------------------------------------------------

(c) Worker’s compensation insurance and employer’s liability coverage in
statutory limits, and New York State disability insurance as required by law,
covering all employees; and

(d) Such other coverage as Landlord may reasonably require with respect to the
demised premises, its use and occupancy and the conduct or operation of business
therein.

Prior to the time such insurance is first required to be carried by Tenant and
thereafter, at least fifteen (15) days prior to the expiration of any such
policies, Tenant agrees to deliver to Landlord either duplicate originals of the
aforesaid policies or certificates evidencing such insurance, provided said
certificate contains an endorsement that such insurance may not be modified or
cancelled except upon fifteen (15) days’ notice to Landlord, together with
evidence of payment for the policy. Tenant’s failure to provide and keep in
force the aforementioned insurance shall be regarded as a material default
hereunder, entitling Landlord to exercise any or all of the remedies as provided
in this Lease in the event of Tenant’s default.

Section 8.03 Landlord and Tenant shall each endeavor to secure an appropriate
clause in, or an endorsement upon, each fire or extended coverage policy
obtained by it and covering the Building, the Premises or the personal property,
fixtures and equipment located therein or thereon, pursuant to which the
respective insurance companies waive subrogation or permit the insured, prior to
any loss, to agree with a third party to waive any claim it might have against
said third party. The waiver of subrogation or permission for waiver of any
claim hereinbefore referred to shall extend to the agents of each party and its
employees and, in the case of Tenant, shall also extend to all other persons and
entities occupying or using the Premises in accordance with the terms of this
Lease. If and to the extent that such waiver or permission can be obtained only
upon payment of an additional charge then, except as provided in the following
two paragraphs, the party benefiting from the waiver or permission shall pay
such charge upon demand, or shall be deemed to have agreed that the party
obtaining the insurance coverage in question shall be free of any further
obligations under the provisions hereof relating to such waiver or permission.

In the event that Landlord shall be unable at any time to obtain one of the
provisions referred to above in any of its insurance policies, at Tenant’s
option Landlord shall cause Tenant to be named in such policy or policies as one
of the assureds, but if any additional premium shall be imposed for the
inclusion of Tenant as such as insured, Tenant shall pay such additional premium
upon demand. In the event that Tenant shall have been named as one of the
assureds in any of Landlord’s policies in accordance with the foregoing, Tenant
shall endorse promptly to the order of Landlord, without recourse, any check,
draft or order for the payment of money representing the proceeds of any such
policy or any other payment growing out of or connected with said policy and
Tenant hereby irrevocably waives any and all rights in and to such proceeds and
payments.

In the event that Tenant shall be unable at any time to obtain one of the
provisions referred to above in any of its insurance policies, Tenant shall
cause Landlord to be named in such policy or policies as one of the assureds,
but if any additional premium shall be imposed for the inclusion of Landlord as
such an assured, Landlord shall pay such additional premium upon demand or
Tenant shall be excused from its obligations under this paragraph with respect
to the insurance policy or policies for which such additional premiums would be
imposed. In the event that Landlord shall have been named as one of the assureds
in any of Tenant’s policies in accordance with the foregoing, Landlord shall
endorse promptly to the order of Tenant, without recourse, any check, draft or
order for the payment of money representing the proceeds of any such policy or
any other payment growing out of or connected with said policy and Landlord
hereby irrevocably waives any and all rights in and to such proceeds and
payments.

Subject to the foregoing provisions of this Section 8.03, and insofar as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this Lease.

Section 8.04 If any dispute shall arise between Landlord and Tenant with respect
to the incurrence or amount of any additional insurance premium referred to in
Section 8.03, the dispute shall be determined by arbitration.

Section 8.05 A schedule or make up of rates for the Building or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for fire insurance and extended coverage for the
premises concerned, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the fire insurance rate with extended
coverage then applicable to such premises.

 

9



--------------------------------------------------------------------------------

ARTICLE 9

Compliance with Laws/Environmental Compliance

Section 9.01 A. Tenant shall give prompt notice to Landlord of any notice it
receives of the violation of any law or requirement of public authority, and
Tenant, at its expense, shall comply with all laws and requirements of public
authorities which shall, with respect to the Premises or the use and occupation
thereof, or the abatement of any nuisance, impose any violation, order or duty
on Landlord or Tenant, arising from (i) Tenant’s use of the Premises, (ii) the
manner of conduct of Tenant’s business or operation of its installations,
equipment or other property therein, (iii) any cause or condition created by or
at the instance of Tenant, other than by Landlord’s performance of any work for
or on behalf of Tenant, or (iv) breach of any of Tenant’s obligations hereunder.
However, Tenant shall not be so required to make any structural or other
substantial change in the Premises unless the requirement arises from a cause or
condition referred to in clause (ii), (iii) or (iv) above. Furthermore, Tenant
need not comply with any such law or requirement of public authority so long as
Tenant shall be contesting the validity thereof, or the applicability thereof to
the Premises, in accordance with Section 9.02. Landlord, at its expense, shall
comply with all other such laws and requirements of public authorities as shall
affect the Premises, but may similarly contest the same subject to conditions
reciprocal to Subsections (a), (b) and (d) of Section 9.02.

B. If in any Escalation Year, all or any portion of which shall be within the
Term, Landlord shall incur any expenditure in respect of the Real Property for
capital improvements or capital equipment by reason of Legal Requirements or
Insurance Requirements or which under generally accepted real estate practice
would be expensed or regarded as deferred expenses, Tenant shall reimburse
Landlord, on demand, for Tenant’s Proportionate Share of the annual amortization
(reasonably determined by Landlord on a straight-line basis over an appropriate
period not to exceed 10 years, with interest calculated at an annual rate of 1%
above the prime rate at the time of Landlord’s having made such expenditures) of
such expenditures; provided, however, that in the event Landlord receives an
exemption or abatement of Taxes by reason of any such capital improvement or
capital equipment (other than an exemption, abatement or credit which is the
result of the application of Section 38 of the Internal Revenue Code, as
amended, or any similar provision of Federal or New York law), the cost of such
capital improvement or capital equipment shall be reduced by the amount of such
exemption or abatement.

Section 9.02 Tenant may, at its expense (and if necessary, in the name of but
without expense to Landlord) contest, by appropriate proceedings prosecuted
diligently and in good faith, the validity, or applicability to the Premises, of
any law or requirement of public authority, and Landlord shall cooperate with
Tenant in such proceedings, provided that:

(a) Landlord shall not be subject to criminal penalty or to prosecution for a
crime nor shall the Premises or any part thereof be subject to being condemned
or vacated, by reason of non-compliance or otherwise by reason of such contest;

(b) Tenant shall defend, indemnify and hold harmless Landlord against all
liability, loss or damage which Landlord shall suffer by reason of such
non-compliance or contest, including reasonable attorney’s fees and other
expenses reasonably incurred by Landlord;

(c) Such non-compliance or contest shall not constitute or result in any
violation of any superior lease or superior mortgage, or if such superior lease
and/or superior mortgage shall permit such non-compliance or contest on
condition of such taking of action or furnishing of security by Landlord, such
action shall be taken and such security shall be furnished at the expense of
Tenant; and

(d) Tenant shall keep Landlord advised as to the status of such proceedings.
Without limiting the application of Subsection (a) above thereto, Landlord shall
be deemed subject to prosecution for a crime within the meaning of said
Subsection, if Landlord, or any officer of Landlord individually, is charged
with a crime of any kind or degree whatever, whether by service of a summons or
otherwise, unless such charge is withdrawn before Landlord or such officer (as
the case may be) is required to plead or answer thereto.

Section 9.03 A. Tenant shall comply with all federal, state and local
environmental protection and regulatory laws applicable to the demised premises.

Tenant shall not use, generate, manufacture, store or dispose of any hazardous
substance on, under or about the demised premises or the building nor transport
any hazardous substance thereto. Tenant shall immediately advise the Landlord,
in writing of any and all enforcement, clean-up, remediation, removal or other
governmental or regulatory actions instituted, completed or threatened pursuant
to any applicable laws relating to any hazardous substances; and all claims made
or threatened by any person (including a governmental authority) against the
demised premises, Tenant or Landlord relating to

 

10



--------------------------------------------------------------------------------

any damage, injury, costs, remedial action or cost recovery compensation arising
out of or due to the existence of any hazardous substance in or about the
demised premises or the building.

B. Tenant shall defend, indemnify and hold Landlord harmless from and against
all actions, causes of action, claims, lawsuits, administrative proceedings,
hearings, judgments, awards, fines, penalties, costs (including legal,
engineers’, experts’, investigatory and consulting fees), damages, remediation
activities and clean-up costs, liens, and all other liabilities incurred by
Landlord whenever incurred, arising out of any Tenant’s act or failure to act
resulting in (i) the existence or presence (or alleged existence or presence) on
or about the building of any hazardous substance or the release of any hazardous
substance into the environment; (ii) any personal injury or property damage
resulting from any hazardous substance in or about the building; (iii) the
violation of any federal, state or municipal environmental protection or
regulatory law; or (iv) the commencement or prosecution by any governmental
authority or private person or entity of any judicial or administrative
procedure arising out of any claims under any federal, state or municipal
environmental protection or regulatory law or common law cause of action in
which Landlord is named a party or in which it may intervene. The obligations of
Tenant under this paragraph B shall survive the expiration or earlier
termination of the term hereof.

“Hazardous substance” means any hazardous substance as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§ 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986; hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., as any of the
foregoing may be amended or superseded; oil; petroleum product, derivative,
compound or mixture; mineral, including asbestos; chemical; gas; medical waste;
polychlorinated biphenyls (pcb’s); methane; radon; radioactive material;
volatile hydrocarbons; or other material, whether naturally occurring, man-made
or the by-product of any process, which is toxic, harmful or hazardous or
acutely hazardous to the environment or public health or safety; or any other
substance the existence of which on or at any property would be the basis for a
claim for damages, clean-up costs or remediation costs, fine, penalty or lien
under any federal, state or municipal environmental protection or regulatory law
or applicable common law.

ARTICLE 10

Improvements; Tenant’s Property

Section 10.01 Upon and subject to the terms of this Article, Tenant, at any time
and from time to time during the Term, at its sole cost and expense, may make
Improvements in and to the Premises, excluding structural changes, provided:

(a) The Improvements will not result in a violation of or require a change in
any certificate of occupancy applicable to the Premises or to the Building;

(b) The outside appearance, usefulness or rentability of the Building or any
part thereof shall not be affected in any way;

(c) No part of the Building outside of the Premises shall be physically
affected;

(d) The proper or economical functioning of the Building Equipment shall not be
adversely affected;

(e) In performing the work involved in making such Improvements, Tenant shall be
bound by and observe all of the terms of this Article;

(f) Tenant shall not use the elevators during business hours on business days
for haulage or removal of materials or debris;

(g) Before proceeding with any Improvements, Tenant shall submit to Landlord
plans and specifications and all changes and revisions thereto, for the work to
be done for Landlord’s approval and Tenant shall, upon demand of Landlord, pay
to Landlord the reasonable costs incurred by Landlord for the review of such
plans and specifications and all changes and revisions thereto by its architect,
engineer and other consultants. Landlord may as a condition of its approval
require Tenant to make revisions in and to the plans and specifications and to
post a bond or other security reasonably satisfactory to Landlord to insure the
completion of such change;

 

11



--------------------------------------------------------------------------------

(h) Tenant shall not be permitted to install and make part of the Premises any
materials, fixtures or articles which are subject to liens, conditional sales
contracts, chattel mortgages or security interests (as such term is defined in
the Uniform Commercial Code as in effect in New York at the time of the making
of the Improvement);

(i) No Improvements estimated to cost more than $10,000 (as estimated by
Landlord’s architect or licensed professional engineer or general contractor)
shall be undertaken (i) except under the supervision of a licensed architect or
licensed professional engineer reasonably satisfactory to Landlord, (ii) except
after at least 30 days’ prior notice to Landlord and (iii) prior to Tenant
delivering to Landlord either (y) a performance bond and a labor and materials
payment bond (issued by a surety company satisfactory to Landlord and licensed
to do business in New York State) or (z) such other security as shall be
satisfactory to Landlord;

(j) The sprinkler system design is not thereby modified, altered or changed;

(k) Tenant shall not (i) attach or affix any screws or fasteners to the exterior
curtainwall of the Building or (ii) install, without the written consent of
Landlord, any materials that will come in contact with the exterior curtainwall
of the Building; and

(l) Upon termination of this Lease, Tenant shall, on Landlord’s request, restore
the Premises to their condition prior to the making of any Improvements by
Tenant, reasonable wear and tear and damage insured by casualty excepted.

Section 10.02 All Improvements shall at all times comply with all Legal
Requirements and Insurance Requirements and all Rules and Regulations (including
any Landlord may adopt with respect to the making of Improvements) and shall be
made at such times and in such manner as Landlord may from time to time
reasonably designate. Tenant, at its expense, shall (a) obtain all necessary
municipal and other governmental permits, authorizations, approvals and
certificates for the commencement and prosecution of such improvements and for
final approval thereof upon completion, (b) deliver copies thereof to Landlord
and (c) cause all Improvements to be performed in a good and first-class
workmanlike manner, using new materials and equipment at least equal in quality
to the original installations of the Building or the then standards for the
Building established by Landlord. Improvements shall be promptly commenced and
completed and shall be performed in such manner so as not to interfere with the
occupancy of any other tenant nor delay or impose any additional expense upon
Landlord in the construction, maintenance, cleaning, repair, safety, management,
security or operation of the Building or the Building Equipment; and if any such
additional expense shall be incurred by Landlord as a result of Tenant’s
performance of any Improvements, Tenant shall pay such additional expense as
Additional Rent upon demand. In addition to the foregoing sentence, with respect
to each Improvement estimated to cost more than $10,000 , Tenant shall pay to
Landlord, as Additional Rent, upon demand, 10% of the cost of such Improvement
for indirect job costs, supervision and coordination of the work performed in
connection with such Improvement. Tenant shall furnish Landlord with
satisfactory evidence that the insurance required during the performance of the
Improvements pursuant to Article 8 is in effect at or before the commencement of
the Improvements and, on request, at reasonable intervals thereafter. No
Improvements shall involve the removal of any fixtures, equipment or other
property in the Premises which are not Tenant’s Property without Landlord’s
prior consent and unless they shall be promptly replaced, at Tenant’s expense
and free of superior title, liens, security interests and claims, with fixtures,
equipment or other property, as the case may be, of like utility and at least
equal value, unless Landlord shall otherwise consent. In addition to the
foregoing, all Improvements shall be performed in compliance with all applicable
provisions of this Lease, all building regulations and with all applicable laws,
ordinances, directions, rules and regulations of governmental authorities having
jurisdiction, including, without limitation, the Americans with Disabilities Act
of 1990, as amended, New York City Local Law No. 5/73 and New York City Local
Law No. 58/87 and similar present or future laws, and regulations issued
pursuant thereto, and also New York City Local Law No. 76 and similar present or
future laws, and regulations issued pursuant thereto, on abatement, storage,
transportation and disposal of asbestos, which work, if required, shall be
effected at Tenant’s sole cost and expense, by contractors and consultants
approved by Landlord and in strict compliance with the aforesaid rules and
regulations and with Landlord’s rules and regulations thereon. Within thirty
(30) days after final completion of any Improvement, Tenant shall deliver to the
Landlord final record drawings of the Improvement including, as may be pertinent
to the work performed, a reflected ceiling plan, mechanical and electrical
drawings, partition plan and any other drawings which may be required to
indicate accurately the layout and systems of the Premises. Tenant shall require
its architect to load and maintain such record plans on a CADD system.

Section 10.03 Tenant, at its expense, shall promptly procure the cancellation or
discharge of all notices of violation arising from or otherwise connected with
Improvements which shall be issued by any public authority having or asserting
jurisdiction.

Section 10.04 Tenant shall promptly pay the cost of all Improvements. Tenant
hereby indemnifies Landlord against liability for any and all mechanic’s and
other liens filed in connection with any Improvements or repairs. Tenant, at its
expense, shall procure the discharge of all such liens within 10 days after the
filing of any such lien against the Premises or the Real Property. If Tenant
shall fail to cause any such lien to be discharged within the period aforesaid,
then, in

 

12



--------------------------------------------------------------------------------

addition to any other right or remedy, Landlord may, but shall not be obligated
to, discharge the same either by paying the amount claimed to be due or by
deposit or bonding proceedings, and in any such event Landlord shall be
entitled, if it elects, to compel the prosecution of an action for the
foreclosure of such lien and to pay the amount of the judgment in favor of the
lienor with interest, costs and allowances. Any amount so paid by Landlord, and
all costs and expenses incurred by Landlord in connection therewith, shall
constitute Additional Rent and shall be paid by Tenant to Landlord on demand.

Section 10.05 Only Landlord or any one or more persons approved or designated by
Landlord (Landlord (or such person) being referred to in this Section as
“Designated Contractor”) shall be permitted to act as contractor for any work to
be performed in accordance with this Article. Landlord expressly reserves the
right to act as, or to designate, at any time and from time to time, an
exclusive construction contractor and Landlord furthermore expressly reserves
the right to exclude from the Building any person attempting to act as
construction contractor in violation hereof. In the event Tenant proposes to use
any contractor or subcontractor other than the Designated Contractor for the
performance of any Improvement, Tenant shall submit to Landlord, together with
the plans and specifications, the name of such contractor or subcontractor. If
Landlord shall not consent to Tenant’s engaging such contractor or subcontractor
for the performance of such Improvement, the Designated Contractor shall submit
to Tenant a bid for the work to be performed in connection with such
Improvement. If within 10 days after receipt of any such bid, Tenant contests
the reasonableness thereof, Landlord and Tenant shall each obtain, within 10
days after receipt by Landlord of Tenant’s notice contesting the original bid,
one bona fide bid for such work from competent independent contractors. The
average of the two bids thus obtained shall be the standard of comparison in
determining the reasonableness of the Designated Contractor’s bid. If the
Designated Contractor is unwilling to accept the average of such bids as full
payment for its services, Landlord may substitute another contractor who
submitted a bid and will accept such average as full payment. If Landlord fails
to make such substitution within 10 days after the ascertainment of the average
of such bids, Tenant shall be free to make its own arrangement for such work,
subject, however to the other provisions of this Article 10, for a price not to
exceed the average of the two bids received by both Landlord and Tenant.

Section 10.06 Tenant agrees that it will not at any time prior to or during the
Term, either directly or indirectly, employ or permit the employment of any
contractor, mechanic or laborer, or permit any materials in the Premises, if the
use of such contractor, mechanic or laborer or such materials would, in
Landlord’s opinion, create any difficulty, strike or jurisdictional dispute with
other contractors, mechanics or laborers engaged by Tenant or Landlord or
others, or would in any way disturb the construction, maintenance, cleaning,
repair, management, security or operation of the Building or any part thereof.
In the event of any interference or conflict, Tenant, upon demand of Landlord,
shall cause all contractors, mechanics or laborers, or all materials causing
such interference, difficulty or conflict, to leave or be removed from the
Building immediately.

Section 10.07 All fixtures, equipment, improvements and appurtenances attached
to, or built into, the Premises at the commencement of or during the Term
(collectively “Fixtures”), whether or not at the expense of Tenant, shall be
surrendered to Landlord upon the termination of this Lease except as otherwise
expressly provided in this Lease; provided, however, that any Fixtures attached
to, or built into, the Premises at the expense of Tenant shall be and remain the
property of Tenant during the Term and any Fixtures attached to, or built into,
the Premises at the expense of Landlord shall be and remain the property of
Landlord during the Term. The Fixtures shall include all electrical, plumbing,
heating and sprinkling equipment, fixtures, outlets, venetian blinds,
partitions, railways, gates, doors, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment, and all fixtures, equipment,
improvements and appurtenances of a similar nature or purpose whether or not
attached to or built into the Premises.

Section 10.08 No approval of plans or specifications by Landlord or consent by
Landlord allowing Tenant to make Improvements in the Premises shall in any way
be deemed to be an agreement by Landlord that the contemplated Improvements
comply with any Legal Requirements or Insurance Requirements or the certificate
of occupancy for the Building nor shall it be deemed to be a waiver by Landlord
of the compliance by Tenant with any of the terms of this Lease. Notice is
hereby given that neither Landlord, Landlord’s agents, the Superior Lessor, the
Superior Mortgagee nor the Fee Mortgagee shall be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for such labor or materials shall attach to or affect
any estate or interest of Landlord or the Superior Lessor, Superior Mortgagee or
Fee Mortgagee in and to the Premises or the Real Property.

ARTICLE 11

Repairs

Section 11.01 Tenant, at its sole cost and expense, shall take good care of the
Premises and Building Equipment

 

13



--------------------------------------------------------------------------------

therein and Tenant’s Property and the Fixtures. Tenant, at its sole cost and
expense, shall make and be responsible for all repairs, interior or exterior,
structural and otherwise, ordinary or extraordinary as and when needed to
preserve the Premises and the Building Equipment therein and Tenant’s Property
and the Fixtures in good working order and condition, the need for which arises
out of (a) the installation, use, existence or operation of Improvements,
Tenant’s Property or Fixtures, (b) the moving of Tenant’s Property or Fixtures
in or out of the Building or the Premises, (c) the acts, omissions, negligence
or misuse of Tenant or any of its subtenants or any of its or their employees,
agents, contractors, Licensees or invitees or their use or occupancy or manner
of use or occupancy of the Premises otherwise than in accordance with the terms
of this Lease (except fire or other casualty caused by Tenant’s negligence, if
the fire or other casualty insurance policies insuring Landlord are not
invalidated and the rights of Landlord are not adversely affected by this
provision) or (d) pursuant to the provisions of Section 9.01A, provided,
however, that Landlord, at its option, may make any of the foregoing repairs
(other than repairs to Tenant’s Property) and in such event, Tenant shall pay to
Landlord the cost thereof, as Additional Rent, on demand. In no event shall
Tenant be required to make, be responsible for or pay for any repairs which are
required as a result of the negligence of Landlord, its agents, contractors or
employees. Tenant, at its sole cost and expense, shall promptly replace
scratched, damaged or broken doors and glass in and about the Premises and shall
be responsible for all repairs and maintenance of wall and floor coverings in
the Premises. Tenant shall promptly make, at its sole cost and expense, all
repairs in or to the Premises for which it is responsible. If the Premises shall
include any space on any ground, street, mezzanine or basement floor in the
Building, Tenant, at its sole cost and expense, shall make all necessary repairs
to all windows and other glass in, on or about such space and put, keep and
maintain all portions of the Premises and any sidewalks, curbs, entranceways,
passageways and vaults adjoining and/or appurtenant to the Premises in clean and
orderly condition, free of dirt, rubbish, snow, ice and other accumulations and
unlawful obstructions. All repairs made by or on behalf of Tenant or any person
claiming through or under Tenant shall be made and performed in conformity with
the provisions of Article 10, and shall be at least equal in quality and class
to the original work or installation or the then standards for the Building
established by Landlord.

Section 11.02 Landlord shall operate the Building as a first-class office
building with retail stores. Landlord shall, at its expense, make or cause to be
made all necessary repairs to keep the Building in good order and repair
excluding, however, (a) repairs of Tenant’s Property or Improvements not
occasioned by Landlord’s negligence and (b) repairs which Tenant is obligated to
make pursuant to Section 11.01 and the other terms of this Lease. Landlord
shall, at Tenant’s sole cost and expense, perform all maintenance and make all
necessary repairs to the air conditioning equipment and any security systems or
devices which may be installed in the Premises by Landlord, Tenant or others,
except the building standard air conditioning system which (except as otherwise
provided in Section 11.01) shall be maintained and repaired at Landlord’s sole
cost and expense. Nothing contained in this Section shall require Landlord to
paint the Premises. No liability of Landlord to Tenant shall, however, accrue
under this Section unless and until Tenant has given notice to Landlord of the
specific repair required to be made, or of the failure properly to furnish any
service.

Section 11.03 Tenant recognizes and acknowledges that the operation of the
Building Equipment may cause vibration, noise, heat or cold which may be
transmitted throughout the Premises. Landlord shall have no obligation to
endeavor to reduce such vibration, noise, heat or cold beyond what is prevalent
in the Building.

ARTICLE 12

Heating, Ventilation and Air Conditioning

Section 12.01 Landlord, at Landlord’s expense (except as may be set forth in
Article 13), shall furnish and distribute to the Premises, through the Building
heating, ventilating and air conditioning systems, heat, ventilating and air
conditioning, as may be required for reasonably comfortable occupancy of the
Premises from 8:00 A.M. to 6:00 P.M. (“business hours”) on business days.
Business days as used in this Lease shall mean all days except Saturdays,
Sundays and the days observed by the Federal or the New York State or City
governments as legal holidays and such other days as shall be designated as
holidays by the applicable operating engineers union or building service
employees union contract. Landlord and Tenant further agree to operate the
heating, ventilating and air conditioning equipment in accordance with their
design criteria unless a recognized energy or water conservation program,
guidelines, regulations or recommendations promulgated by any Federal, State,
City or other governmental or quasi-governmental bureau, board, department,
agency, office, commission or other subdivision thereof or the American Society
of Heating, Refrigeration and Air-Conditioning Engineers, Inc. or any successor
thereto or other organization serving a similar function shall provide for any
reduction in operations below said criteria in which case such equipment shall
be operated so as to provide reduced service in accordance with such program,
guidelines, regulations or recommendations.

Section 12.02 If Tenant shall require heating, ventilating or air conditioning
service at any time other than during business hours on business days (“after
hours”), Landlord shall furnish the same upon advance notice from Tenant given
prior to 2:00 P.M. on the last business day to occur prior to such non-business
day, and Tenant shall pay Landlord’s then established charges therefor as
Additional Rent on demand.

 

14



--------------------------------------------------------------------------------

Section 12.03 Tenant acknowledges that the Building has windows capable of being
opened. However, Tenant covenants that no one shall open said windows, nor shall
Tenant permit the opening of said windows at any time by anyone for any reason,
except in full compliance with the provisions of Section 37.01 of this Lease. As
a result of the foregoing, Tenant acknowledges that the Premises may become
uninhabitable during hours or days when Landlord is not required to furnish
heat, ventilation or air conditioning pursuant to this Article 12. Any use or
occupancy of the Premises during such hours or days when Landlord is not so
required to furnish heating, ventilating or air conditioning shall be at the
sole risk, responsibility and hazard of Tenant. Landlord shall have no liability
to Tenant with respect to such condition of the Premises. In addition, Landlord
shall not be responsible if the normal operation of the Building heating or
ventilating system or the air conditioning system serving the Premises shall
fail to provide such service in accordance with the requirements of this Lease
in any portions of the Premises (a) which shall have an electrical load in
excess of 3-1/2 watts per square foot of usable area for all purposes (including
lighting and power), or which shall have a human occupancy factor in excess of
one person per 100 square feet of usable area, or (b) because of any
rearrangement of partitioning or other improvements. Tenant shall cooperate
fully with Landlord at all times and abide by all regulations and requirements
which Landlord may reasonably prescribe for the proper functioning and
protection of the heating, ventilating and air conditioning systems.

ARTICLE 13

Electricity

Section 13.01 Landlord has installed in the Building and the Premises such
electrical risers, feeders and wiring as shall be necessary to permit Tenant to
receive electrical energy for (a) Tenant’s reasonable use of normal office
equipment and such lighting, electrical appliances and other machines and
equipment as Landlord may reasonably permit to be installed in the Premises and
(b) the operation of the heating, ventilating and air conditioning system
serving the Premises. Landlord has installed, at Landlord’s expense, a meter for
the purpose of measuring electrical consumption on the tenth (10th) floor of the
Building (“Tenant’s Floor”). Landlord shall maintain, service, repair and, if
necessary, replace such meter. Tenant, upon demand by Landlord, shall pay to
Landlord, as Additional Rent, an amount equal to 31.99% of the costs incurred by
Landlord in connection with such maintenance, service, repair and replacement.
Following the Commencement Date, Landlord shall have the right to cause an
electrical engineer or a utility consultant selected by Landlord to make a
survey of Tenant’s connected power load and the connected power load of that
portion of the rentable area of the Tenant’s Floor not included within the
Premises. Landlord, at Landlord’s option, shall have the right, at any time and
from time to time during the Term, to cause similar surveys to be made. The term
“Tenant’s Share” shall mean 31.99% or that percentage equal to Tenant’s
percentage of the aggregate of the connected power load for the entire rentable
area of the Tenant’s Floor as determined from time to time pursuant hereto, plus
5% of Tenant’s Share for Landlord administrative and overhead charges. The
findings of Landlord’s engineer or consultant shall be binding on Landlord and
Tenant, subject to adjustment as hereinafter provided. Promptly after receipt by
Landlord of a bill from the public utility company furnishing electrical energy
to the Tenant’s Floor, Landlord shall furnish to Tenant a copy thereof together
with a request for payment to Landlord by Tenant of Tenant’s Share of such bill.
Tenant shall promptly pay to Landlord, as Additional Rent, Tenant’s Share of
such bill. In the event Tenant shall dispute any findings of the engineer or
consultant designated by Landlord, Tenant may, within thirty (30) days of
receiving notice of such findings, designate by notice to Landlord an
independent electrical engineer or utility consultant to make, at Tenant’s sole
cost and expense, another determination of Tenant’s connected power load. If the
engineer or consultant selected by Tenant shall determine that Tenant’s
connected power load is less than as determined by Landlord’s engineer or
consultant and the two are unable to adjust such difference within twenty
(20) days after the determination made by Tenant’s engineer or consultant is
delivered to Landlord, the dispute shall be resolved by arbitration in
accordance with Article 28. Pending a final determination pursuant to such
arbitration, however, Tenant shall pay Landlord for such electrical energy based
on the determination of Landlord’s engineer or consultant’ and, if it is
determined that Tenant has overpaid, Landlord shall reimburse Tenant for any
overpayment at the conclusion of such arbitration. In any such arbitration, the
third arbitrator to be appointed shall be an electrical engineer having at least
five (5) years’ experience in similar matters in New York City. Landlord will
permit electrical risers, feeders and wiring in the Building serving the
Premises to be used by Tenant to the extent that they are available, suitable,
safe and within the plan and design capacities for the Building.

 

15



--------------------------------------------------------------------------------

Section 13.02 Tenant shall not, without the prior consent of Landlord, make or
perform or permit any alteration to wiring installations or other electrical
facilities in or serving the Premises or any additions to the electrical
fixtures, business machines or office equipment or appliances (other than
typewriters and similar low energy consuming office machines) in the Premises
which utilize electrical energy. Should Landlord grant such consent, all
additional risers or other equipment required therefor shall be provided by
Landlord and the cost thereof shall be paid by Tenant within 10 days after being
billed therefor, provided that Landlord shall not be obligated to consent to any
such alteration or installation if, in Landlord’s judgment, the same or will
cause permanent damage or injury to the Building or the Premises or will cause
or create a hazardous condition or entail excessive or unreasonable alterations,
repairs or expense or interfere with or disturb other tenants. Rigid conduit
only will be allowed or such other wiring or conduit which will not violate any
applicable Legal Requirements.

Section 13.03 Landlord shall have no liability to Tenant for any loss, damage or
expense which Tenant may sustain or incur by reason of any change, failure,
inadequacy or defect in the supply or character of the electrical energy
furnished to the Premises or if the quantity or character of the electrical
energy is no longer available or suitable for Tenant’s requirements except for
any actual damage suffered by Tenant by reason of any such failure, inadequacy
or defect caused by Landlord’s negligence, and then only after actual notice as
provided in Section 11.02.

Section 13.04 Landlord shall furnish and install all lighting, tubes, lamps,
starters, bulbs and ballasts required in the Premises and Tenant shall pay to
Landlord or its designated contractor the then established charges therefor as
Additional Rent on demand, except that any such items installed at the
commencement of the Term for building standard fixtures shall be at Landlord’s
sole cost and expense.

Section 13.05 If pursuant to a Legal Requirement or the policies of the public
utility company servicing the Building, Tenant is no longer permitted to obtain
electrical energy in the manner provided in Section 13.01, Landlord will furnish
electrical energy to the Premises either, at Landlord’s option, on a submetering
basis or a rent inclusion basis. Landlord shall give Tenant notice at least 30
days prior to the date on which Landlord shall commence furnishing electrical
energy to the Premises (unless such notice is not feasible under the
circumstances, in which event Landlord will give Tenant such reasonable notice
as is possible), which notice will set forth the method chosen by Landlord for
furnishing electrical energy to the Premises and the terms on which Landlord
will so furnish electrical energy.

ARTICLE 14

Cleaning and Other Services

Section 14.01 A. Provided this Lease is then in full force and effect, without
any defaults by Tenant hereunder Landlord, at its expense, shall cause the
Premises, including the windows thereof (subject to Tenant maintaining
unrestricted access to such windows), but excluding any portions of the Premises
used for the storage, preparation, service or consumption of food or beverages,
to be cleaned, substantially in accordance with the standard set forth in
Exhibit D. Tenant shall pay to Landlord as Additional Rent on demand Landlord’s
charges for (a) cleaning work in the Premises or the Building required because
of (i) misuse or neglect on the part of Tenant or its agents, employees,
contractors, licensees or invitees, (ii) use of portions of the Premises for the
storage, preparation, or consumption of food or beverages, reproduction, data
processing or computer operations, private lavatories or toilets or other
special purposes requiring greater or more difficult cleaning work than office
areas, (iii) interior glass surfaces, (iv) non-Building Standard materials or
finishes installed by Tenant or at its request, (v) increases in frequency or
scope in any of the items set forth in Exhibit D as shall have been requested by
Tenant, and (b) removal from the Premises and the Building of (i) so much refuse
and rubbish of Tenant as shall exceed that normally accumulated in the daily
routine of ordinary business office occupancy, and (ii) all of the refuse and
rubbish of Tenant’s machines and of any eating facilities requiring special
handling and (c) additional cleaning work in the Premises or the Building
required because of the use of the Premises by Tenant after hours. Landlord and
its cleaning contractor and their employees shall have access to the Premises at
all times except between 8:00 A.M. and 5:30 P.M. on business days and, to the
extent that it will not unreasonably interfere with the operation of Tenant’s
business, during business hours. Landlord and its cleaning contractor and their
employees shall have the use of the Tenant’s light, power and water in the
Premises, without charge therefor, as may be reasonably required for the purpose
of cleaning the Premises. If Tenant is permitted hereunder to and does have a
separate area for the storage, preparation, service or consumption of food or
beverages in the Premises, Tenant, at its sole cost and expense, shall cause all
portions of the Premises so used to be cleaned daily in a manner satisfactory to
Landlord and to be exterminated regularly and, in addition, whenever there shall
be evidence of any infestation.

B. The cleaning services to be furnished by Landlord pursuant to this Section
may be furnished by a contractor or contractors employed by Landlord and Tenant
agrees that Landlord shall not be deemed in default of any of its obligations
under this Section unless such default shall continue for an unreasonable period
of time after notice from Tenant to Landlord setting forth the specific nature
of such default.

 

16



--------------------------------------------------------------------------------

Section 14.02 Landlord, at Landlord’s expense, shall furnish necessary elevator
service on business days during business hours and shall have an elevator
subject to call at all other times. Landlord shall not be required to furnish
any operator service for automatic elevators. If Landlord shall, at any time,
elect to furnish operator service for any automatic elevators, Landlord shall
have the right to discontinue furnishing such service. In the event Tenant shall
require the use of the Building’s elevators for purposes not otherwise supplied
by Landlord or after hours, Landlord shall provide a service elevator or
passenger elevator, as the case may be, for the use of Tenant, provided that
Tenant gives Landlord reasonable notice of the time and use of such elevators to
be made by Tenant and Tenant pays Landlord’s usual and reasonable charges for
the use thereof as Additional Rent on demand, including, without limitation, any
expense for operator service for such elevator which Landlord may deem necessary
in connection with Tenant’s use of such elevator. Landlord shall have the right
to change the operation or manner of operating any of the elevators in the
Building and shall have the right to discontinue, temporarily or permanently,
the use of any one or more cars in any of the banks provided reasonable elevator
service is provided to the Premises.

Section 14.03 Landlord shall supply reasonably adequate quantities of hot and
cold water to a point or points in the Premises for ordinary lavatory, cleaning
and drinking purposes. If Tenant requires, uses or consumes water for any other
purpose, Landlord may install a water meter and measure Tenant’s consumption of
water for all purposes. Tenant shall pay Landlord the cost of any such meter and
its installation and the cost of keeping such meter and any such installation
equipment in good working order and repair as Additional Rent on demand. Tenant
agrees to pay for water consumed as shown on said meter and all sewer and any
other rent, tax, levy or charge based thereon which now or hereafter is
assessed, imposed or a lien upon the Premises or the Building, as and when bills
are rendered.

Section 14.04 Landlord reserves the right to stop, interrupt or reduce service
of the heating, ventilating or air conditioning systems, elevator, electrical
energy, or plumbing or any other service or systems, because of Force Majeure,
Legal Requirements or Insurance Requirements or for repairs or improvements,
which, in the judgment of Landlord, are desirable or necessary. Landlord shall
have no liability to Tenant for failure to supply any such service or system
during such period. Landlord agrees, however, to use its reasonable efforts so
that any such repairs, alterations and improvements shall be made with a minimum
amount of inconvenience to Tenant and that Landlord will diligently proceed
therewith to completion, subject to Force Majeure.

Section 14.05 Only Landlord or one or more persons approved by Landlord will be
permitted to furnish laundry, linen, towels, drinking water, ice, food,
beverages, bootblacking, barbering and other similar supplies and services to
tenants. Landlord may fix the hours during which and the regulations under which
said supplies and services are to be furnished. Landlord expressly reserves the
right to act as or to designate, at any time and from time to time, an exclusive
supplier of all or any one or more of said supplies and services, provided that
the quality thereof and the charges therefor are reasonably comparable to that
of other suppliers; and Landlord furthermore expressly reserves the right to
exclude from the Building any person attempting to furnish any of said supplies
or services but not so designated by Landlord. However, Tenant, its regular
office employees, or invitees may personally bring food or beverages into the
Building for consumption within the Premises solely by Tenant, its regular
office employees or invitees. In all events, all food and beverages shall be
carried in closed containers.

Section 14.06 Only Landlord or one or more persons approved by Landlord shall be
permitted to act as maintenance contractor for all waxing, polishing, lamp
replacement, cleaning and maintenance work in the Premises, provided that the
quality thereof and the charges therefor are reasonably comparable to that of
other contractors servicing a first class office building with retail space.
Nothing herein contained shall prohibit Tenant from performing such work for
itself by use of its own regular employees. Landlord may fix the hours during
which and regulations under which such services are to be furnished. Landlord
expressly reserves the right to act as or to designate, at any time and from
time to time, an exclusive contractor for all or any one or more of said
services, provided that the quality thereof and the charges therefor are
reasonably comparable to that of other contractors; and Landlord furthermore
expressly reserves the right to exclude from the Building any person attempting
to furnish any of said services but not so designated by Landlord.

Section 14.07 In the event Landlord supplies Tenant with condenser water for use
in any Tenant air conditioning system, Tenant shall pay Landlord for such
condenser water at Landlord’s standard charges for supplying the same.

ARTICLE 15

Damage to or Destruction of the Premises

Section 15.01 If the Premises or any part thereof shall be damaged or rendered
Untenantable by fire or other

 

17



--------------------------------------------------------------------------------

insured casualty and Tenant gives prompt notice thereof to Landlord and this
Lease is not terminated pursuant to any provision of this Article, Landlord
shall proceed, with reasonable diligence after the collection of the insurance
proceeds attributable to such damage, to repair or cause to be repaired such
damage to the Basic Construction of the Building. All other repairs required by
reason of such casualty shall be performed by Tenant, at its sole cost and
expense, promptly and with due diligence. Except as provided in Section 15.07,
the rent shall be equitably abated to the extent that the Premises shall have
been rendered Untenantable, such abatement to be from the date of such damage to
the date the Premises shall no longer be Untenantable; provided, however, should
Tenant reoccupy a portion of the Premises during the period the repair work is
taking place and prior to the date the Premises are no longer Untenantable, the
rent allocable to such reoccupied portion, based upon the proportion which the
reoccupied portion of the Premises bears to the total area of the Premises,
shall be payable by Tenant from the date of such occupancy.

Section 15.02 If the Premises shall be totally damaged or rendered wholly
Untenantable by fire or other casualty, and Landlord has not terminated this
Lease pursuant to Section 15.03 and Landlord has not completed the making of the
required repairs to the Premises and access thereto within 9 months from the
date of such damage or destruction and such additional time after such date (but
in no event to exceed 6 months), as shall equal the aggregate period Landlord
may have been delayed in doing so by Force Majeure or adjustment of insurance,
Tenant, within 30 days after the date on which Landlord is required to complete
the repairs pursuant to this Section, may serve notice on Landlord of its
intention to terminate this Lease, and if within said 30 day period, Landlord
shall not have substantially completed the making of the required repairs, this
Lease shall terminate on the expiration of such 30 day period as if such
termination date were the Expiration Date without prejudice, however, to
Landlord’s rights and remedies against Tenant under the terms of this Lease.

Section 15.03 If the Premises shall be totally destroyed or rendered wholly
Untenantable by fire or other casualty or if the Building shall be so damaged by
fire or other casualty that substantial alteration or reconstruction of the
Building shall, in Landlord’s sole opinion, be required (whether or not the
Premises shall have been damaged by such fire or other casualty), then in any
such event Landlord may, at its option, terminate this Lease, by giving Tenant
30 days’ notice of such termination, within 120 days after the date of such fire
or other casualty. In the event that such notice of termination shall be given,
this Lease shall terminate as of the date provided in such notice of termination
(whether or not the Term shall have commenced) with the same affect as if that
date were the Expiration Date without prejudice, however, to Landlord’s rights
and remedies against Tenant under the terms of this Lease. If, at any time prior
to Landlord giving Tenant the aforesaid notice of termination or commencing the
repair pursuant to Section 15.01, there shall be a Successor Landlord, such
Successor Landlord shall have a further period of 60 days from the date of so
taking possession to terminate this Lease by 30 days’ notice to Tenant and in
the event that such a notice of termination shall be given, this Lease shall
terminate as of the date provided in such 30 day notice of termination (whether
or not the Term shall have commenced) with the same effect as if that date were
the Expiration Date without prejudice, however, to Landlord’s (or Successor
Landlord’s) rights against Tenant under the terms of this Lease.

Section 15.04 Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from any such
damage by fire or other casualty or the repair thereof. Landlord shall not be
obligated to carry insurance of any kind on Tenant’s Property or any
improvements made at Tenant’s sole cost and expense, and Landlord shall not be
obligated to repair any damage thereto or replace the same.

Section 15.05 Except as expressly provided in Article 8, nothing herein
contained shall relieve Tenant from any liability to Landlord or to its insurers
in connection with any damage to the Premises or the Building by fire or other
casualty if Tenant shall be legally liable in such respect.

Section 15.06 This Article shall be considered an express agreement governing
any case of damage to or destruction of the Building or any part thereof by fire
or other casualty, and Section 227 of the Real Property Law of the State of New
York providing for such a contingency in the absence of such express agreement,
and any other law of like import now or hereafter enacted, shall have no
application in such case.

Section 15.07 Notwithstanding any of the foregoing provisions of this Article,
if, by reason of some action or inaction on the part of Tenant or any of its
employees, agents, licensees or contractors, either (a) Landlord or the Superior
Lessor, the Superior Mortgagee or the Fee Mortgagee shall be unable to collect
all of the insurance proceeds (including rent insurance proceeds) applicable to
damage or destruction of the Premises or the Building by fire or other casualty
or (b) the Premises or the Building shall be damaged or destroyed or rendered
completely or partially Untenantable on account of fire or other casualty then,
without prejudice to any other remedy which may be available against Tenant, the
abatement of rent provided for in this Article shall not be effective to the
extent of the uncollected insurance proceeds.

 

18



--------------------------------------------------------------------------------

ARTICLE 16

Eminent Domain

Section 16.01 If the whole or any substantial part of the Premises shall be
acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then and in that event, the term of this Lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of the Lease and assigns to
Landlord, Tenant’s entire interest in any such award. If less than a substantial
part of the Premises is condemned, this Lease shall not terminate, but Rent
shall abate in proportion to the portion of the Premises condemned.

ARTICLE 17

Conditions of Limitation

Section 17.01 To the extent permitted by applicable law this Lease and the term
and estate hereby granted are subject to the limitation that whenever Tenant
shall make an assignment of the property of Tenant for the benefit of creditors,
or shall file a voluntary petition under any bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency shall be filed
against Tenant under any bankruptcy or insolvency law, or whenever a petition
shall be filed or against Tenant under the reorganization provisions of the
United States Bankruptcy Act or under the provisions of any law of like import,
or whenever a petition shall be filed by Tenant under the arrangement provisions
of the United States Bankruptcy Act or under the provisions of any law of like
import, or whenever a permanent receiver of Tenant or of or for the property of
Tenant shall be appointed, then, Landlord, (a) at any time after receipt of
notice of the occurrence of any such event, or (b) if such event occurs without
the acquiescence of Tenant, at any time after the event continues for ninety
(90) days Landlord may give Tenant a notice of intention to end the term of this
Lease at the expiration of five (5) days from the date of service of such notice
of intention, and upon the expiration of said five (5) day period this Lease and
the term and estate hereby granted, whether or not the term shall theretofore
have commenced, shall terminate with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 18.

Section 17.02 This Lease and the Term and estate hereby granted are subject to
the limitations that:

(a) if Tenant shall default in the payment when due of any installment of Fixed
Rent or in the payment when due of any Additional Rent, and such default shall
continue for a period of 5 days after notice by Landlord to Tenant of such
default; or

(b) if Tenant shall default in the performance of any term of this Lease on
Tenant’s part to be performed (other than the payment of Fixed Rent and
Additional Rent) and Tenant shall fail to remedy such default within 20 days
after notice by Landlord to Tenant of such default, or if such default is of
such a nature that it cannot be completely remedied within said period of 20
days if Tenant shall not (x) promptly upon the giving by Landlord of such
notice, advise Landlord of Tenant’s intention to institute all steps necessary
to remedy such situation, (y) promptly institute and thereafter diligently
prosecute to completion all steps necessary to remedy the same, and (z) complete
such remedy within a reasonable time after the date of the giving of said notice
by Landlord; and in any event prior to such time as would either (i) subject
Landlord, Landlord’s agents, the Superior Lessor, the Superior Mortgagee or the
Fee Mortgagee to prosecution for a crime or (ii) cause a default under the
Superior Lease or the Superior Mortgage; or

(c) if any financial statement or other financial information furnished by
Tenant or Guarantor pursuant to the provisions of this Lease or at the request
of Landlord (including credit bureau reports or statements) shall evidence or
disclose either net worth or net assets of Tenant or Guarantor at least 50% less
than the net worth or net assets, as the case may be, shown in either the
immediately prior financial statement or in the financial statement furnished at
the time of execution of this Lease of Tenant or Guarantor, as the case may be,
and Tenant fails to furnish to Landlord promptly after notice from Landlord to
Tenant requesting it, an additional security deposit in cash (or other security
acceptable to Landlord in its sole discretion) equivalent to the aggregate of
the Fixed Rent and Additional Rent payable hereunder for the 12 full calendar
months immediately preceding such notice, which security shall be held by
Landlord pursuant to the terms of Article 36 until Tenant or Guarantor, as the
case may be, shall furnish 2 succeeding annual financial statements to Landlord
evidencing increases of not less than 25% over each prior statement of Tenant
and Guarantor, as the case may be, in both net worth and net assets; or

(d) if any event shall occur or any contingency shall arise whereby this Lease
or the estate hereby granted or the unexpired balance of the Term would, by
operation of law or otherwise, devolve upon or pass to any person other than
Tenant except as is expressly permitted under Article 22; or

 

19



--------------------------------------------------------------------------------

(e) if the Premises shall become vacant, deserted or abandoned (unless as a
result of a casualty); or

(f) if Tenant shall default in the performance of any term, covenant, agreement
or condition on Tenant’s part to be observed or performed under any other lease
with Landlord of space in the Building and such default shall continue beyond
the grace period, if any, set forth in such other lease for the remedying of
such default,

then in any of said events Landlord may give to Tenant notice of intention to
terminate this Lease to end the Term and the estate hereby granted at the
expiration of 3 days from the date of the giving of such notice, and, in the
event such notice is given, this Lease and the Term and estate hereby granted
(whether or not the Term shall have commenced) shall terminate upon the
expiration of said 3 days with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 18.

Section 17.03 If the notice provided for in Section 17.01 shall have been given
and this Lease shall be terminated or if the Premises shall be or become vacant,
deserted or abandoned, then, in any such event, Landlord may without notice
terminate all services.

ARTICLE 18

Re-Entry by Landlord; Remedies

Section 18.01 A. If Tenant shall default in the payment when due of any
installment of Fixed Rent or in the payment when due of any Additional Rent and
such default shall continue for a period of 5 days after notice from Landlord to
Tenant of such default or if this Lease and the Term shall terminate as provided
in Article 17:

(a) Landlord and Landlord’s agents may immediately, or at any time after such
default or after the date upon which this Lease and the Term shall terminate,
re-enter the Premises or any part thereof, without notice, either by summary
proceedings or by any other applicable action or proceeding, or by force or
otherwise (without being liable to indictment, prosecution or damages thereof),
and may repossess the Premises and dispossess Tenant and any other persons from
the Premises and remove any and all of its or their property and effects from
the Premises, without liability for damage thereto, to the end that Landlord may
have, hold and enjoy the Premises and in no event shall reentry be deemed an
acceptance of surrender of this Lease; and

(b) Landlord, at its option, may relet the whole or any part or parts of the
Premises from time to time, either in the name of Landlord or otherwise, to such
tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other terms and
conditions, which may include concessions and free rent periods, as Landlord, in
its sole discretion, may determine. Landlord shall have no obligation to relet
the Premises or any part thereof and shall in no event be liable for refusal or
failure to relet the Premises or any part thereof, or, in the event of such
reletting, for refusal or failure to collect any rent upon any such reletting,
and no such refusal or failure shall operate to relieve Tenant of any liability
under this Lease or otherwise to affect any such liability. Landlord, at
Landlord’s option, may make such repairs, improvement, alterations, additions,
decorations and other physical changes in and to the Premises as Landlord, in
its sole discretion, considers advisable or necessary in connection with any
such reletting or proposed reletting, without relieving Tenant of any liability
under this Lease or otherwise affecting any such liability.

B. No such re-entry or taking possession of the Premises by Landlord shall be
construed as an election by Landlord to terminate this Lease, unless Landlord
gives written notice to Tenant of such election. In the event Landlord relets
the whole or any part or parts of the Premises pursuant to this Article 18
without terminating this Lease, Landlord may at any time thereafter elect to
terminate this Lease for such previous default.

Section 18.02 Tenant, on its own behalf and on behalf of all persons claiming
through or under Tenant, including all creditors, does hereby expressly waive
any and all rights, so far as is permitted by law, which Tenant and all such
persons might otherwise have to (a) the service of any notice of intention to
re-enter or to institute legal proceedings to that end, (b) redeem the Premises
or any interest therein, (c) re-enter or repossess the Premises, or (d) restore
the operation of this Lease, after Tenant shall have been dispossessed by a
judgment or by a warrant of any court or judge, or after any re-entry by
Landlord, or after any termination of this Lease, whether such dispossess,
re-entry by Landlord or termination shall be by operation of law or pursuant to
the provisions of this Lease. The words “reenter”, “re-entry” and “re-entered”
as used in this Lease shall not be deemed to be restricted to their technical
legal meanings.

Section 18.03 In the event of any breach by Tenant or any person claiming
through or under Tenant of any of the terms of this Lease, Landlord shall be
entitled to enjoin such breach or threatened breach and shall have the right to
invoke any right allowed at law or in equity, by statute or otherwise, as if
re-entry, summary proceedings or other specific remedies were not provided for
in this Lease.

 

20



--------------------------------------------------------------------------------

Section 18.04 If this Lease is terminated under the provisions of Article 17, or
if Landlord shall re-enter the Premises, or in the event of the termination of
this lease, or of re-entry, by or under any summary dispossess or other
proceeding or action or any provision of law by reason of default hereunder on
the part of Tenant, Tenant shall pay to Landlord as damages, at the election of
Landlord, either:

(a) a sum which at the time of such termination of this Lease or at the time of
any such re-entry by Landlord, as the case may be, represents the then value of
the excess, if any, of:

(1) the aggregate of the Fixed Rent and the Additional Rent payable hereunder
which would have been payable by Tenant (conclusively presuming the Additional
Rent to be the same as was payable for the year immediately preceding such
termination) for the period commencing with such earlier termination of this
Lease or the date of any such re-entry, as the case may be, and ending with the
Expiration Date, had this lease not so terminated or had Landlord not so
re-entered the Premises for the same period; over

(2) the aggregate rental value of the Premises for the same period; or

(b) sums equal to the Fixed Rent and the Additional Rent (as above presumed)
payable hereunder which would have been payable by Tenant had this Lease not so
terminated, or had Landlord not so re-entered the Premises, payable upon the due
dates therefor specified herein following such termination or such re-entry and
until the Expiration Date, provided, however, that if Landlord shall relet the
Premises during said period, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the expenses incurred or paid by Landlord in terminating this Lease or
in re-entering the Premises and in securing possession thereof, as well as the
expenses of reletting, including altering and preparing the Premises for new
tenants, brokers’ commissions, and all other expenses properly chargeable
against the Premises and the rental therefrom; it being understood that any such
reletting may be for a period shorter or longer than the remaining term of this
Lease; but in no event shall Tenant be entitled to receive any excess of such
net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
Subsection to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord. If the
Premises or any part thereof should be relet in combination with other space,
then proper apportionment on a square foot basis (for equivalent space) shall be
made of the rent received from such reletting and of the expenses of reletting.

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the term of this Lease, or any part thereof, before presentation of
proof of such damages to any court, commission or tribunal, the amount of rent
reserved upon such reletting shall, prima facie, be the fair and reasonable
rental value for the Premises, or part thereof, so relet during the term of the
reletting.

Section 18.05 Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this Lease would have expired if
it had not been so terminated under the provisions of Article 17, or under any
provision of law, or had Landlord not re-entered the Premises. Nothing herein
contained shall be construed to limit or preclude recovery by Landlord against
Tenant of any sums or damages to which, in addition to the damages particularly
provided above, Landlord may lawfully be entitled by reason of any default
hereunder on the part of Tenant. Nothing herein contained shall be construed to
limit or prejudice the right of Landlord to prove for and obtain as liquidated
damages by reason of the termination of this Lease or re-entry on the Premises
for the default of Tenant under this Lease, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved whether or not such
amount be greater, equal to, or less than any of the sums referred to in
Section 18.04.

Section 18.06 Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.

Section 18.07 Each right of Landlord provided for in this Lease shall be
cumulative and shall be in addition to every other right provided for in this
Lease or now or hereafter existing at law or in equity, by statute or otherwise,
and the exercise or beginning of the exercise by Landlord of any one or more of
such rights shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights provided for in this Lease or now or hereafter existing
at law or in equity, by statute or otherwise.

 

21



--------------------------------------------------------------------------------

ARTICLE 19

Curing Tenant’s Defaults; Fees and Expenses

Section 19.01 If Tenant shall default in the performance of any term of this
Lease on Tenant’s part to be performed, Landlord, without thereby waiving such
default and without liability to Tenant in connection therewith, may, but shall
not be obligated to, perform the same for the account and at the expense of
Tenant, without notice in case of emergency and upon 5 days’ prior notice in all
other cases, Landlord may enter the Premises at any time to cure any default
without any liability to Tenant. Bills for any expenses incurred by Landlord in
connection with any such performances or involved in collecting or endeavoring
to collect rent or enforcing or endeavoring to enforce any rights against Tenant
under or in connection with this Lease or pursuant to law, including any cost,
expense and disbursement involved in instituting and prosecuting summary
proceedings, as well as bills for any property, material, labor or services
provided, furnished or rendered, including reasonable attorneys’ fees and
disbursements, shall be paid by Tenant as Additional Rent on demand. In the
event that Tenant is in arrears in payment of rent, Tenant waives Tenant’s
right, if any, to designate the items against which any payments made by Tenant
are to be credited and Landlord may apply any payments made by Tenant to any
items Landlord sees fit, irrespective of and notwithstanding any designation or
requests by Tenant as to the items against which any such payments shall be
credited. Landlord reserves the right, without liability to Tenant to suspend
furnishing to Tenant electrical energy and all or any other services (including
heat, ventilation and air conditioning), whenever Landlord is obligated to
furnish the same after hours or otherwise at Tenant’s expense, in the event that
(but only for so long as) Tenant is in arrears in paying Landlord therefor.

ARTICLE 20

Non-Liability and Indemnification

Section 20.01 Tenant shall not do or permit any act or thing to be done upon the
Premises which may subject Landlord to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of law or of any legal requirement of public authority, but shall
exercise such control over the Premises to fully protect Landlord against any
such liability. Tenant shall defend, indemnify and hold harmless Landlord,
managing agent, other agents, officers, directors, shareholders, partners,
principals, employees and tenants in common (whether disclosed or undisclosed)
(hereinafter collectively referred to as the “Landlord Parties”) from and
against any and all claims, demands, liability, losses, damages, costs and
expenses (including reasonable attorneys’ fees and disbursements) arising from
or in connection with: (a) any breach or default by Tenant in the full and
prompt payment and performance of Tenant’s obligations hereunder beyond the cure
period contained in a written notice; (b) the use or occupancy or manner of use
or occupancy of the Premises by Tenant or any person claiming under or through
Tenant; (c) any act, omission or negligence of Tenant or any of its subtenants,
assignees or licensees or its or their partners, principals, directors,
officers, agents, invitees, employees, guests, customers or contractors during
the term hereof; (d) any accident, injury or damage occurring in or about the
Premises during the term hereof; (e) the performance by Tenant of any alteration
or improvement to the demised premises including, without limitation, Tenant’s
failure to obtain any permit, authorization or license or failure to pay in full
any contractor, subcontractor or materialmen performing work on such alteration;
(f)any mechanics lien filed, claimed or asserted in connection with any
alteration or any other work, labor, services or materials done for or supplied
to, or claimed to have been done for or supplied to, Tenant or any person
claiming through or under Tenant and (g) any certification made by any architect
or engineer retained by or on behalf of Tenant to any governmental authority (as
well as any certification also executed or submitted by Landlord if prepared by
Tenant) in connection with any alteration or improvement to the Premises. If any
claim, action or proceeding is brought against any of the Landlord Parties for a
matter covered by this indemnity, Tenant, upon notice from the indemnified
person or entity, shall defend such claim, action or proceeding with counsel
reasonably satisfactory to Landlord and the indemnified person or entity
(Landlord hereby agreeing that counsel for Tenant’s insurance company is
acceptable to Landlord). The provisions of this Article shall survive the
expiration or sooner termination of this lease.

ARTICLE 21

Surrender

Section 21.01 On the Expiration Date or upon the sooner termination of this
Lease or upon any reentry by Landlord upon the Premises, Tenant shall, at its
sole cost and expense, quit, surrender, vacate and deliver the Premises to
Landlord “broom clean” and in good order, condition and repair except for
ordinary wear, tear and damage by fire or other

 

22



--------------------------------------------------------------------------------

insured casualty, together with all Improvements and Fixtures (except as
otherwise provided for in this Lease). Tenant shall remove from the Real
Property all of Tenant’s Property and all other personal property and personal
effects of all persons claiming through or under Tenant, and shall pay the cost
of repairing all damage to the Premises and the Real Property occasioned by such
removal. Any Tenant’s property or other personal property which shall remain in
the Premises after the termination of this Lease shall be deemed to have been
abandoned and either may be retained by Landlord as its property or may be
disposed of in such a manner as Landlord may see fit. If such Tenant’s Property
or other personal property or any part thereof shall be sold, Landlord may
receive and retain the proceeds of such sale as the property of Landlord. Any
expense incurred by Landlord in removing or disposing of such Tenant’s Property
or other personal property shall be reimbursed to Landlord by Tenant as
Additional Rent on demand.

Section 21.02 If the Expiration Date or the date of sooner termination of this
Lease shall fall on a day which is not a business day, then Tenant’s obligations
under Section 21.01 shall be performed on or prior to the immediately preceding
business day.

Section 21.03 If the Premises are not surrendered upon the termination of this
Lease, Tenant hereby indemnifies Landlord against liability resulting from delay
by Tenant in so surrendering the Premises, including any claims made by any
succeeding tenant or prospective tenant founded upon such delay.

Section 21.04 In the event Tenant remains in possession of the Premises after
the termination of this Lease without the execution of a new lease, Tenant, at
the option of the Landlord, shall be deemed to be occupying the Premises as a
tenant from month to month, at a monthly rental equal to three times the Fixed
Rent and Additional Rent payable during the last month of the Term, subject to
all of the other terms of this Lease insofar as the same are applicable to a
month-to-month tenancy.

Section 21.05 Tenant’s obligation under this Article shall survive the
termination of this Lease.

ARTICLE 22

Assignment, Mortgaging and Subletting

Section 22.01 Tenant, for itself, its heirs, distributee, executors,
administrators, legal representatives, successors and assigns, expressly
covenants that it shall not assign, mortgage, pledge, or otherwise encumber, all
or any part of its interest in this Lease, sublet the Premises, in whole or in
part, or suffer or permit the Premises or any part thereof to be used or
occupied by others, without the prior written consent of Landlord in each
instance. Any assignment, sublease, mortgage, pledge, encumbrance or transfer in
contravention of the provisions of this Article 22 shall be void.

Section 22.02 If Tenant shall, at any time or from time to time, desire to
assign its interest in this Lease or to sublet the Premises, the Tenant shall
submit to Landlord a written request for Landlord’s consent to such assignment
or subletting, which request shall be accompanied by the following information:
(i) a true copy of the proposed instrument of assignment or sublease, the
effective or commencement date of which shall be not less than 60 nor more than
180 days after the giving of such notice, and copies of all other agreements
between the parties signed concurrently or in connection with such assignment or
sublease; (ii) a statement setting forth in reasonable detail the name and
address of the proposed assignee or subtenant, the nature of its business and
the proposed uses of the Premises; and (iii) current financial information about
the proposed assignee or subtenant and any guarantor of its obligations,
including, without limitation, its most recent financial statement, and any
other information Landlord may reasonably request with respect to the proposed
assignee or subtenant. Landlord, by notice given to Tenant within sixty
(60) days after receipt of Tenant’s request for consent, may terminate this
Lease on a date to be specified in said notice (the “Termination Date”), which
date shall be not earlier than one (1) day before the effective date of the
proposed assignment or subletting nor later than sixty-one (61) days after said
effective date, and, in such event, all rent and additional rent due hereunder
shall be paid and apportioned to such date, and Tenant shall vacate and
surrender the Premises on or before the Termination Date as if it were the
Expiration Date. If Landlord shall so exercise its option to terminate this
Lease, Landlord shall have the right to let all or portions of the Premises to
any person (including, without limitation, Tenant’s proposed assignee or
subtenant), without any liability to Tenant.

Section 22.03 If Landlord shall not exercise its option to terminate this Lease
pursuant to Section 22.02 above, Landlord shall not unreasonably withhold its
consent to the proposed assignment or subletting for the use expressly permitted
in this Lease, provided that:

(1) the Premises shall not, without Landlord’s prior consent, have been listed
or otherwise publicly advertised for assignment or subletting at a rental rate
lower than the higher of (a) the Fixed Rent and all Additional Rent

 

23



--------------------------------------------------------------------------------

then payable, or (b) the then prevailing rental rate for other space in the
Building, and Tenant shall not enter into any sublease at a lower rental rate
than the Fixed Rent and all Additional Rent then payable;

(2) Tenant shall employ, as exclusive renting agent for subletting and
assignment of this Lease, having the sole and exclusive right to lease,
Landlord’s managing agent for the Building or such broker as shall be approved
by Landlord;

(3) Tenant shall not then be in default hereunder;

(4) the proposed assignee or subtenant shall have a financial standing, be of a
character be engaged in a business, and propose to use the Premises, in a manner
in keeping with the standards of the Building;

(5) The proposed assignee or subtenant shall not then be a tenant, subtenant or
assignee of any space in the Building, nor shall the proposed assignee or
subtenant be a person or entity with whom Landlord is then or has been, within
the prior six-month period, negotiating to lease space in the Building;

(6) the character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not be likely to increase building
operating expenses, use of elevators, cleaning services or other services in the
Building;

(7) there shall be no more than one subtenant in the Premises at any time;

(8) Tenant shall reimburse Landlord on demand for any costs, including
reasonable attorneys’ fees and disbursements, that may be incurred by Landlord
in connection with said assignment or sublease; and

(9) the proposed assignee or subtenant shall not be any entity which is entitle
to diplomatic or sovereign immunity or which is not subject to service of
process in the State of New York or to the jurisdiction of the courts of the
State of New York and the United States located in New York County.

If there is a dispute between Landlord and Tenant as to the reasonableness of
Landlord’s refusal to consent to any subletting or assignment, such dispute
shall be determined by arbitration in The City of New York in accordance with
the prevailing rules of the American Arbitration Association. The arbitrators
shall be bound by the provisions of this Lease and shall not add to, subtract
from, or otherwise modify such provisions. Notwithstanding any contrary
provisions hereof, Tenant hereby waives any claim against Landlord for money
damages which it may have based upon any assertion that Landlord has
unreasonably withheld or delayed any consent to any assignment or a subletting
pursuant to this Article. Tenant agrees that, in the event of any such dispute,
its sole remedy shall be an action or proceeding to enforce such provision or
for specific performance.

Section 22.04 Every subletting hereunder is subject to the express condition,
and by accepting a sublease hereunder each subtenant shall be conclusively
deemed to have agreed, that if this Lease should be terminated prior to the
Expiration Date or if Landlord should succeed to any portion of Tenant’s estate
in the Premises, then at Landlord’s election such subtenant shall either
surrender that portion of the Premises to Landlord within sixty (60) days of
Landlord’s request therefor, or shall attorn to and recognize Landlord as such
subtenant’s landlord under such sublease (except that Landlord shall not be
liable for any previous act or omission of Tenant, nor bound by any modification
of the Sublease not approved in writing by Landlord, nor liable for any security
not received by landlord or any prepaid rent in excess of one month’s rent), and
such subtenant shall promptly execute and deliver any instrument Landlord may
reasonably request to evidence such attornment.

Section 22.05 Tenant shall deliver to Landlord a copy of each sublease or
assignment made hereunder within ten (10) days after the date of its execution.
Tenant shall remain fully liable for the due and timely performance of all of
Tenant’s obligations hereunder notwithstanding any subletting or assignment
provided for herein and, without limiting the generality of the foregoing, shall
remain fully responsible and liable to Landlord for all acts and omissions of
any subtenant, assignee or anyone claiming by, through or under any subtenant or
assignee which shall be in violation of any of the obligations of this Lease,
and any such violation shall be deemed to be a violation by Tenant.
Notwithstanding any assignment and assumption by the assignee of the obligations
of Tenant hereunder, Tenant herein named, and each immediate or remote successor
in interest of Tenant herein named, shall remain liable jointly and severally
(as a primary obligor) with its assignee and all subsequent assignees for the
performance of Tenant’s obligations hereunder, and shall remain fully and
directly responsible and liable to Landlord for all acts and omission on the
part of any assignee subsequent to it in violation of any of the obligations of
this Lease.

 

24



--------------------------------------------------------------------------------

Section 22.06 Each sublease shall be in form and content satisfactory to
Landlord, and shall contain provisions setting forth the matters contained in
Section 22.04 above, and further provisions that: (i) the sublease is subject
and subordinate to this Lease and all amendments and modifications hereof, and
(ii) the sublease shall not be assigned, transferred, pledged, mortgaged or
encumbered by the subtenant, in whole or in part, nor shall the sublet premises
be further sublet or used or occupied by persons other than the subtenant,
without the prior written consent of Landlord in each instance. No subletting
shall end later than one day before the Expiration Date of this Lease.

Section 22.07 No assignment of Tenant’s interest in this Lease shall be binding
upon Landlord unless the assignee shall execute, acknowledge and deliver to
Landlord an agreement, in form and substance satisfactory to Landlord, whereby
such assignee agrees unconditionally to be personally bound by and to perform
all of the obligations of Tenant hereunder and further expressly agrees that
notwithstanding such assignment the provisions of this Article shall continue to
be binding upon such assignee with respect to all future assignments and
transfers.

Section 22.08 If Landlord shall have consented to any assignment or subletting,
or if there is any transfer of this Lease by operation of law or otherwise, and
if Tenant shall receive any consideration from its assignee or subtenant for or
in connection with the assignment of Tenant’s interest in this Lease or the
subletting of the Premises or any part thereof, as the case may be, or if Tenant
shall sublet the Premises or a part thereof at a rental rate (including
additional rent) which shall exceed the rental rate payable hereunder
(including, in any such case, but not limited to, sums paid for the sale or
rental of Tenant’s fixtures, leasehold improvements, equipment, furniture or
other personal leasehold property less, in the case of a sale thereof, the then
net unamortized or undepreciated cost thereof determined on the basis of
Tenant’s federal income tax returns), then Tenant shall pay to Landlord, as
Additional Rent hereunder, the amount of such excess. In the case of a
subletting of less than the entire Premises, the above calculation of rental
rates shall be made on a per square foot basis.

Section 22.09 If Tenant or any general partner of Tenant is ever a partnership
or corporation or other entity, the provisions of this lease limiting or
prohibiting the assignment hereof or subletting of the Premises shall be deemed
to have been violated by (i) the transfer or transfers of a partnership
interest, stock ownership or other equity interest, or (ii) the issuance of new
such partnership or stock interests, or (iii) the merger, dissolution or
liquidation, in or of Tenant, or any entity which is a general partner of
Tenant, whether voluntarily or by operation of law, if such happening or
happenings, individually or in the aggregate result in (a) the admission of a
new general partner of Tenant, or (b) a change in control (hereinafter defined )
of Tenant or any general partner of Tenant. As used in the preceding sentence
the term “control” shall mean actual operating control of Tenant’s ordinary
business operations or a beneficial ownership interest (direct or indirect) of
20% or more in Tenant or any general partner of Tenant. Throughout the term of
this Lease, within ten (10) days after request by Landlord, Tenant will advise
Landlord by sworn statement in writing as to the identity and ownership
interests of its shareholders, partners and other principals.

Section 22.10 In the event that Tenant fails to execute and deliver any
assignment or sublease to which Landlord consented under the provisions of this
Article within forty-five (45) days after the giving of such consent, then
Tenant shall again comply with all of the provisions of this Article before
assigning its interest in this Lease or subletting the Premises.

Section 22.11 The consent of Landlord to an assignment or a subletting shall not
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting.

Section 22.12 If Tenant’s interest in this Lease be assigned, or if the Premises
or any part thereof be sublet or occupied by anyone other than Tenant, upon
default by Tenant, Landlord may collect rent from the assignee, subtenant or
occupant and apply the net amount collected to the rental herein reserved, but
no such assignment, subletting, occupancy or collection shall be deemed a waiver
of the provisions of this Article or of any default hereunder or the acceptance
of the assignee, subtenant or occupant as Tenant, or a release of Tenant from
the further observance or performance by Tenant of all of the covenants,
conditions, terms and provisions on the part of Tenant to be performed or
observed.

Section 22.13 Tenant agrees to forever indemnify and hold harmless Landlord from
and against the claims of any proposed subtenant or assignee relating to
Landlord’s response to Tenant’s request for consent to an assignment or
subletting, and claims of any broker who alleges to have played any part in
bringing about a proposed sublease or assignment in each case whether or not
such sublessor assignment shall be consented to by Landlord and/or consummated,
and against all losses, damages, costs and expenses incurred by Landlord
(including, without limitation, attorneys fees) relating to or resulting from
such claims.

Section 22.14 The listing or posting of any name, other than that of Tenant,
whether on the door or exterior wall of the Premises, the Building’s tenant
directory in the lobby or elevator, or elsewhere, shall not:

(i) Constitute a waiver of Landlord’s right to withhold consent to any sublet or
assignment pursuant to this Article 22.

 

25



--------------------------------------------------------------------------------

(ii) Be deemed an implied consent by Landlord to any sublet of the Premises or
any portion thereof, to any assignment or transfer of the Lease, or to any
unauthorized occupancy of the Premises, except in accordance with the express
terms of the Lease; or

(iii) Operate to vest any right or interest in the Lease or in the Premises.

ARTICLE 23

Subordination and Attornment

Section 23.01 This Lease and all rights of Tenant hereunder are and shall be
subject and subordinate in all respects to (a) all present and future ground
leases, operating leases, superior leases, overriding leases and underlying
leases and grants of term of the Land and the Building or any portion thereof
(collectively, including the applicable items set forth in subdivision (d) of
this Section 23.01, the “Superior Lease”), (b) all mortgages and building loan
agreements, including leasehold mortgages and spreader and consolidation
agreements, which may now or hereafter affect the Land, the Building or the
Superior Lease (collectively, including the applicable items set forth in
subdivisions (c) and (d) of this Section 23.01, the “Superior Mortgage”) whether
or not the Superior Mortgage shall also cover other lands or buildings or leases
except that a mortgage on the Land only shall not be a Superior Mortgage so long
as there is in effect a Superior Lease which is not subordinate to such
mortgage, (c) each advance made or to be made under the Superior Mortgage,
(d) all renewals, modifications, replacements, supplements, substitutions and
extensions of the Superior Lease and the Superior Mortgage and all spreader and
consolidations of the Superior Mortgage and (e) the Declaration. The provisions
of this Section shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall promptly execute and deliver, at its own cost and expense, any instrument,
in recordable form if requested, that Landlord, the Superior Lessor or the
Superior Mortgagee may reasonably request to evidence such subordination; and if
Tenant fails to execute, acknowledge or deliver any such instrument within 10
days after the request therefor, Tenant hereby irrevocably constitutes and
appoints Landlord as Tenant’s attorney-in-fact, coupled with an interest, to
execute, acknowledge and deliver any such instruments for and on behalf of
Tenant.

Section 23.02 Landlord hereby notifies Tenant that this Lease may not be
cancelled or surrendered, or modified or amended so as to reduce the rent,
shorten the Term or adversely affect in any other respect to any material extent
the rights of Landlord hereunder and that Landlord may not accept prepayments of
any installments of rent except for prepayments in the nature of security for
the performance of Tenant’s obligations hereunder, without the consent of the
Superior Lessor and the Superior Mortgagee in each instance, except that said
consent shall not be required for the institution or prosecution of any action
or proceedings against Tenant by reason of a default on the part of Tenant under
the terms of this Lease.

 

26



--------------------------------------------------------------------------------

Section 23.03 If, at any time prior to the termination of this Lease, the
Superior Lessor or the Superior Mortgagee or any person, or the Superior
Lessor’s or Superior Mortgagee’s or such person’s successors or assigns (the
Superior Lessor, Superior Mortgagee and any such person or successor or assign
being herein collectively referred to as “Successor Landlord”) shall succeed to
the rights of Landlord under this Lease through possession or foreclosure or
delivery of a new lease or deed or otherwise, Tenant agrees, at the election and
upon request of any such Successor Landlord, to fully and completely attorn,
from time to time, to and recognize any such Successor Landlord, as Tenant’s
landlord under this Lease upon the then executory terms of this Lease; provided
such Successor Landlord shall agree in writing to accept Tenant’s attornment.
The foregoing provision of this Section shall inure to the benefit of any such
Successor Landlord, shall apply notwithstanding that, as a matter of law, this
Lease may terminate upon the termination of the Superior Lease, shall be
self-operative upon any such demand, and no further instrument shall be required
to give effect to said provisions. Tenant, however, upon demand of any such
Successor Landlord agrees to execute, from time to time, instruments to evidence
and confirm the foregoing provisions of this Section satisfactory to any such
Successor Landlord, acknowledging such attornment and setting forth the terms
and conditions of its tenancy and Tenant hereby constitutes and appoints
Landlord attorney-in-fact for Tenant to execute any such instrument for and on
behalf of Tenant, such appointment being coupled with an interest. Upon such
attornment this Lease shall continue in full force and effect as a direct lease
between such Successor Landlord and Tenant upon all of the then executory terms
of this Lease except that such Successor Landlord shall not be (a) liable for
any previous act or omission or negligence of Landlord under this Lease;
(b) subject to any counterclaim, defense or offset, not expressly provided for
in this Lease and asserted with reasonable promptness, which theretofore shall
have accrued to Tenant against Landlord; (c) obligated to perform any Work;
(d) bound by any previous modification or amendment of this Lease or by any
previous prepayment of more than one month’s rent, unless such modification or
prepayment shall have been approved in writing by the Superior Lessor or the
Superior Mortgagee through or by reason of which the Successor Landlord shall
have succeeded to the rights of Landlord under this Lease; (e) obligated to
repair the Premises or the Building or any part thereof, in the event of total
or substantial total damage beyond such repair as can reasonably be accomplished
from the net proceeds of insurance actually made available to Successor
Landlord; or (f) obligated to repair the Premises or the Building or any part
thereof, in the event of partial condemnation beyond such repair as can
reasonably be accomplished from the net proceeds of any award actually made
available to Successor Landlord, as consequential damages allocable to the part
of the Premises or the Building not taken. Nothing contained in this Section
shall be construed to impair any right otherwise exercisable by any such owner,
holder or lessee.

Section 23.04 If any act or omission by Landlord would give Tenant the right,
immediately or after lapse of time, to cancel or terminate this Lease or to
claim a partial or total eviction, Tenant will not exercise any such right until
(a) it has given written notice of such act or omission to each Superior
Mortgagee and each Superior Lessor, whose name and address shall have previously
been furnished to Tenant, by delivering notice of such act or omission addressed
to such party at its last address so furnished and (b) a reasonable period for
remedying such act or omission shall have elapsed following such giving of
notice and following the time when such Superior Mortgagee or Superior Lessor
shall have become entitled under such Superior Mortgage or Superior Lease, as
the case may be, to remedy the same (which shall in no event be less than the
period to which Landlord would be entitled under this Lease to effect such
remedy) provided such Superior Mortgagee or Superior Lessor shall, with
reasonable diligence, give Tenant notice of intention to, and commence and
continue to, remedy such act or omission or to cause the same to be remedied.

ARTICLE 24

Access, Changes In Building Facilities

Section 24.01 Nothing herein contained shall be construed as a letting by
Landlord to Tenant of (a) the faces of exterior walls, (b) the space above the
hung ceiling of the Premises, and below the underside of the floor slab of any
higher floor, (c) the space below the underside of the Premises, (d) the land
below the sub-base of or air rights above, the Premises or the Building, (e) the
roof, or (f) the common areas and facilities of the Building. All parts (except
surfaces facing the interior of the Premises ) of all walls, windows and doors
bounding the Premises, (including exterior Building walls, core corridor walls
and doors and any core corridor entrance) any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts, electric or
other utilities, sinks or other Building facilities, and the use thereof, as
well as access thereto through the Premises for the purpose of operation,
maintenance, decoration and repair, are reserved to Landlord.

Section 24.02 Tenant shall permit Landlord to install, use, replace and maintain
pipes, ducts and conduits within the demising walls, bearing columns and
ceilings of the Premises.

 

27



--------------------------------------------------------------------------------

Section 24.03 Landlord or Landlord’s agent shall have the right, upon request
(except in emergency under clause (ii) hereof) to enter and/or pass through the
Premises or any part thereof, at reasonable times during reasonable hours (i) to
examine the Premises and to show them to the fee owners, lessors of superior
leases, holders of superior mortgages, or prospective purchasers, mortgagees or
lessees of the Building as an entirety, and (ii) for the purpose of making such
repairs or changes in or to the Premises or in or to its facilities, as may be
provided for by this Lease or as may be mutually agreed upon by the parties or
as Landlord may be required to make by law or in order to repair and maintain
said structure or its fixtures or facilities. Landlord shall be allowed to take
all materials into and upon the Premises that may be required for such repairs,
changes, repainting or maintenance, without liability to Tenant, but Landlord
shall not unreasonably interfere with Tenant’s use of the Premises. Landlord
shall also have the right to enter on and/or pass through the Premises, or any
part thereof, at such times as such entry shall be required by circumstances of
emergency affecting the Premises or said structure.

Section 24.04 During the period of eighteen (18) months prior to the Expiration
Date Landlord may exhibit the Premises to prospective tenants.

Section 24.05 Landlord reserves the right, at any time, without incurring any
liability to Tenant therefor, to make such changes in or to the Building and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, escalators, and stairways thereof, as it may deem necessary
or desirable.

ARTICLE 25

Inability to Perform

Section 25.01 This Lease and the obligations of Tenant to pay rent and perform
all of the terms of this Lease on the part of Tenant to be performed shall in no
way be affected because Landlord is unable or delayed in fulfilling any of its
obligations under this Lease or by reason of Force Majeure. Landlord shall in
each instance exercise reasonable diligence to effect performance when and as
soon as possible. However, Landlord shall be under no obligation to employ
overtime labor.

ARTICLE 26

Legal Proceedings; Waiver of Counterclaims and Jury Trial

Section 26.01 In the event Landlord commences any summary proceeding or action
for non-payment of rent, Tenant covenants and agrees that it will not interpose,
by consolidation of actions or otherwise, any counterclaim or other claim
seeking affirmative relief of whatsoever nature or description in any such
proceeding. To the extent permitted by applicable law, Landlord and Tenant
hereby waive trial by jury in any action or proceeding, and with respect to any
claim asserted in any such action or proceeding, brought by either of the
parties against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, any claim of injury or damage, or any emergency or
other statutory remedy with respect thereto. Tenant hereby represents to
Landlord that it is not entitled, directly or indirectly, to diplomatic or
sovereign immunity and Tenant agrees that in all disputes arising, directly or
indirectly out of this Lease, Tenant shall be subject to service of process in,
and the jurisdiction of the courts of, the State of New York. The provisions of
this Article shall survive the Expiration Date or sooner termination of this
Lease.

ARTICLE 27

No Other Waiver

Section 27.01 The failure of Landlord to insist in any instance upon the strict
performance of any term of this Lease, or to exercise any right herein
contained, shall not be construed as a waiver or relinquishment for the future
of the performance of such obligation of this Lease or of the right to exercise
any such right, but the same shall continue and remain in full force and effect
with respect to any subsequent breach, act or omission.

Section 27.02 The following specific provisions of this Section shall not limit
the generality of the provisions of this Article:

(a) No agreement to accept a surrender of all or any part of the Premises or
this Lease shall be valid unless in writing and signed by Landlord. No delivery
of keys shall operate as a termination of this Lease or a surrender of the

 

28



--------------------------------------------------------------------------------

Premises or this Lease. Without limiting the generality of the preceding
sentence, if, subject to the provisions of Article 22, Tenant shall at any time
request Landlord to sublet the Premises for Tenant’s account, Landlord or
Landlord’s agent is authorized to receive said keys for such purpose without
releasing Tenant from any of its obligations under this Lease, and Tenant hereby
releases Landlord from any liability for loss or damage to any of Tenant’s
Property in connection with such subletting.

(b) The receipt or acceptance by Landlord of rent with knowledge of breach by
Tenant of any term of this Lease shall not be deemed a waiver of such breach.

(c) No payment by Tenant or receipt by Landlord of a lesser amount than the
correct rent shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or any accompanying letter be deemed
to effect or evidence an accord and satisfaction, and Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance or
pursue any other right of Landlord.

(d) Neither any option granted to Tenant in this Lease or in any collateral
instrument to renew or extend the Term, nor the exercise of any such option by
Tenant, shall prevent Landlord from exercising any option or right granted or
reserved to Landlord in this Lease or in any collateral instrument or that
Landlord may otherwise have, to terminate this Lease or any renewal or extended
term. Any termination of this Lease shall serve to terminate any such renewal or
extension, whether or not Tenant shall have exercised any option to renew or
extend the Term. Any such option or right on the part of Landlord to terminate
this Lease shall continue during any extension or renewal of the Term. No option
granted to Tenant to renew or extend the Term shall be deemed to give Tenant any
further option to renew or extend the Term.

(e) No waiver by Landlord in favor of any other tenant or occupant of the
Building shall constitute a waiver in favor of the Tenant named herein.

ARTICLE 28

Arbitration

Section 28.01 Either party may request arbitration of any matter in dispute
wherein arbitration is expressly provided in this lease as the appropriate
remedy. The party requesting arbitration shall do so by giving notice to that
effect to the other party, and both parties shall promptly thereafter jointly
apply to the American Arbitration Association (or any organization successor
thereto) in the City and County of New York for the appointment of a single
arbitrator.

Section 28.02 The arbitration shall be conducted in accordance with the then
prevailing rules of the American Arbitration Association (or any organization
successor thereto) in the City and County of New York. In rendering such
decision and award, the arbitrator shall not add to, subtract from or otherwise
modify the provisions of this Lease.

Section 28.03 If for any reason whatsoever a written decision and award of the
arbitrator shall not be rendered within ninety (90) days after the appointment
of such arbitrator, then at any time thereafter before such decision and award
shall have been rendered either party may apply to the Supreme Court of the
State of New York or to any other court having jurisdiction and exercising the
functions similar to those now exercised by such court, by action, proceeding or
otherwise (but not by a new arbitration proceeding) as may be proper to
determine the question in dispute consistently with the provisions of this
Lease.

Section 28.04 All the expenses of the arbitration shall be borne by the parties
equally.

ARTICLE 29

Quiet Enjoyment

Section 29.01 If, and so long as, Tenant pays the rent and keeps, observes and
performs each and every term of this Lease on the part of Tenant, to be kept,
observed and performed, Tenant shall peaceably and quietly enjoy the Premises
throughout the Term without hindrance by Landlord or any person lawfully
claiming through or under Landlord, subject to the terms of this Lease and of
the Superior Lease and the Superior Mortgage.

This covenant shall be construed as a covenant running with the Land and shall
not be construed as a personal covenant or obligation of Landlord, except to the
extent of Landlord’s interest in this lease and then subject to the terms of
Section 43.02.

 

29



--------------------------------------------------------------------------------

ARTICLE 30

Rules and Regulations

Section 30.01 Tenant and its employees, agents, invitees and licensees shall
faithfully observe and strictly comply with, and shall not permit violation of,
the Rules and Regulations annexed hereto as Exhibit E, and such changes therein
and additions thereto as Landlord hereafter may make and communicate to Tenant
(“Rules and Regulations”). Tenant’s right to dispute the reasonableness of any
changes in the Rules and Regulations and additional Rules and Regulations shall
be deemed waived unless asserted to Landlord within 10 days after Landlord shall
have given Tenant notice of the adoption of any such additional Rules and
Regulations. In case of any conflict or inconsistency between the provisions of
this Lease and any Rules and Regulations, the provisions of this Lease shall
control. Landlord shall have no duty or obligation to enforce any Rule or
Regulation, or any term, covenant or condition of any lease, against any other
tenant, and Landlord’s failure or refusal to enforce any Rule or Regulation, or
any term, covenant or condition of any other lease against any other tenant
shall be without liability of Landlord to Tenant. Landlord shall not
discriminate against Tenant in the enforcement of the Rules and Regulations.

Section 30.02 Notwithstanding anything to the contrary in any of the Rules and
Regulations, whenever Landlord shall claim by notice to Tenant that Tenant is
violating any of the provisions of the Rules and Regulations and Tenant shall in
good faith dispute such claim to Landlord within 10 days after service of
Landlord’s notice of the violation, the dispute shall be determined by
arbitration pursuant to Article 28.

ARTICLE 31

Building Name

Section 31.01 The Building may be designated and known by any name or address
Landlord may choose and such designated name or address may be changed from time
to time in Landlord’s sole discretion. Tenant agrees not to refer to the
Building by any name or address other than as designated by Landlord. The
Building may be named after any person, firm or otherwise, whether or not such
name is, or resembles, the name of a tenant of the Building. In no event shall
Tenant use, in connection with its business or otherwise, any photographic or
other type of representation of the Building. In the event the Building is named
after any person, firm or otherwise. Tenant, in connection with its business or
otherwise, shall not refer to the Building by such name but shall only use the
street address of the Building.

ARTICLE 32

Shoring; No Dedication

Section 32.01 If an excavation or other substructure work shall be undertaken or
authorized upon the land adjacent to the Building or in the vaults beneath the
Building or in subsurface space adjacent to said vaults, Tenant, without
liability on the part of Landlord therefor, shall afford Landlord or the person
causing such excavation or other substructure work, license to enter upon the
Premises for the purpose of doing such work as Landlord or such person shall
deem necessary to protect any of the walls or structures of the Building or
surrounding land from injury or damage and to support the same by proper
foundations, pinning and/or underpinning, and, except in case of emergency,
Landlord shall endeavor to have such entry accomplished during reasonable hours
in the presence of a representative of Tenant, who shall be designated by Tenant
promptly upon Landlord’s request. Such license to enter shall be without
liability of Landlord to Tenant.

Section 32.02 Landlord shall have the right to erect any gate, chain or other
obstruction or to close off any portion of the Real Property to the public at
any time to the extent necessary to prevent a dedication thereof for public use.

ARTICLE 33

Notice of Accidents

Section 33.01 Tenant shall give notice to Landlord, promptly after Tenant learns
thereof, of any accident, emergency, occurrence for which Landlord might be
liable, fire or other casualty and all damages to or defects in the Premises,
the Building or the Building Equipment for the repair of which Landlord might be
responsible or which constitutes Landlord’s property. Such notice shall be given
by telegram or personal delivery to the address of Landlord then in effect for
notices.

 

30



--------------------------------------------------------------------------------

ARTICLE 34

Vaults

Section 34.01 No vaults, vault space or other space not within the property line
of the Building is leased hereunder notwithstanding anything contained in or
indicated on any sketch, blueprint or plan, or elsewhere in this Lease to the
contrary. Landlord makes no representation as to the location of the property
line of the Building. All vaults and vault space and all other space not within
the property line of the Building, which Tenant may be permitted to use and/or
occupy, are to be used and/or occupied under a license revocable by Landlord on
10 days’ notice to Tenant, and if any such license shall be revoked by Landlord,
or if the amount of any such vaults, vault space or other space shall be
diminished or required by any federal, state or municipal authority or public
utility, Landlord shall be without liability to Tenant. Any fee, tax or charge
imposed by any governmental authority for any such vault, vault space or other
space shall be paid by Tenant, as Additional Rent, within five (5) days after
Landlord’s demand therefor.

ARTICLE 35

Brokerage

Section 35.01 Tenant represents that in the negotiation of this Lease it dealt
with no brokers other than JRT Realty Group, Inc. and that as far as Tenant is
aware said broker is the sole broker who negotiated this Lease. Landlord agrees
to pay said broker a commission in accordance with a separate agreement. Tenant
hereby indemnifies Landlord against liability arising out of any inaccuracy or
alleged inaccuracy of the above representation. Landlord shall have no liability
for brokerage commissions arising out of an assignment or a sublease by Tenant
and Tenant shall and does hereby indemnify Landlord and hold it harmless from
any and all liability for brokerage commissions arising out of any such
assignment or sublease. The covenants, representations and agreements of Tenant
set forth in this Section 35.01 shall survive the termination of this Lease.

ARTICLE 36

Security Deposit

Section 36.01 Tenant has deposited with Landlord the sum of $35,000.00 (if by
check subject to collection) or by Letter of Credit as security for the full and
punctual performance by Tenant of all of the terms of this Lease. Landlord shall
deposit such security deposit in an interest bearing account in a financial
institution to be selected by Landlord in its sole discretion. Landlord shall be
entitled to receive as an administrative expense, a sum equal to one
(1%) percent per annum upon such security deposit, the interest to be credited
to Tenant annually. In the event Tenant defaults in the performance of any of
the terms of this Lease, including the payment of rent, Landlord may use, apply
or retain the whole or any part of the security so deposited or may notify the
Issuing Bank (as defined in Section 36.02) and thereupon receive all or a
portion of the monies represented by said Letter of Credit, and may use, apply
or retain the whole or any part of such proceeds, as the case may be, to the
extent required for the payment of any rent or for any sum which Landlord may
expend or may be required to expend by reason of Tenant’s default in respect of
any of the terms of this Lease, including any damages or deficiency in the
re-letting of the Premises, whether accruing before or after summary proceedings
or other re-entry by Landlord. In the case of every such use, application or
retention, Tenant shall, on demand, pay to Landlord the sum so used, applied or
retained which shall be added to the security deposit so that the same shall be
replenished to its former amount. as security for the full and punctual
performance by Tenant of all of the terms of this Lease. If Tenant shall fully
and punctually comply with all of the terms of this Lease, the cash security, or
the Letter of Credit, as the case may be, together with any accrued interest
thereon, less any administrative expenses to which Landlord is entitled pursuant
to this Article 36, shall be returned to Tenant after the termination of this
Lease and delivery of exclusive possession of the Premises to Landlord. In the
event of a sale or lease of the building, Landlord shall have the right to
transfer the cash security, or the Letter of Credit, as the case may be, to the
vendee or lessee and Landlord shall ipso facto be released by Tenant from all
liability for the return of such security; and Tenant agrees to look solely to
the new landlord for the return of said security; and it is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
security to a new landlord. Tenant shall not assign or encumber or attempt to
assign or encumber the monies deposited herein as security and neither Landlord
nor its successors or assigns shall be bound by any such assignment, encumbrance
or attempted assignment or encumbrance.

Section 36.02 In lieu of a cash deposit, Tenant may deliver to Landlord a clean
and irrevocable Letter of Credit issued by and drawn upon any commercial bank
which is a member of the New York Clearing House Association with

 

31



--------------------------------------------------------------------------------

offices for banking purposes in the City of New York (the “Issuing Bank”), which
is satisfactory to Landlord and which satisfies both the Minimum Rating Agency
Threshold (as hereinafter defined) and the Minimum Capital Threshold (as
hereinafter defined). The “Minimum Rating Agency Threshold” shall mean that the
Issuing Bank has outstanding unsecured, uninsured and unguaranteed senior
long-term indebtedness that is then rated (without regard to qualification of
such rating by symbols such as “+” or “-” or numerical notation) “Baa” or better
by Moody’s Investors Service, Inc. and/or “BBB” or better by Standard & Poor’s
Rating Services, or a comparable rating by a comparable national rating agency
designated by Landlord in its discretion. The “Minimum Capital Threshold” shall
mean that the Issuing Bank has combined capital, surplus and undivided profits
of not less than $2,000,000,000.

If, at any time or from time to time, Landlord determines that an Issuing Bank
(i) no longer satisfies the Minimum Rating Agency Threshold, (ii) no longer
satisfies the Minimum Capital Threshold, (iii) has been seized or closed by the
Federal Reserve Board, the Federal Deposit Insurance Corporation, the Office of
the Comptroller of the Currency, or another governmental or regulatory agency or
authority, (iv) has become insolvent, or (v) is unwilling or unable to honor the
Letter of Credit or to perform its obligations to honor a draw upon the Letter
of Credit, then within five (5) days after demand, Tenant shall deliver to
Landlord a replacement Letter of Credit, issued by a replacement Issuing Bank
which satisfies the Minimum Rating Agency Threshold and the Minimum Capital
Threshold and is otherwise satisfactory to Landlord in its discretion.

Said Letter of Credit shall have a term of not less than one year, be in form
and content reasonably satisfactory to Landlord and substantially in the form
set forth in Exhibit H, be for the account of Landlord and be in the amount set
forth in Sections 36.01. Tenant shall be required to maintain the Letter of
Credit in full force and effect throughout the term of the Lease and the final
expiry date for said Letter of Credit shall be no earlier than six months
following the Expiration Date of the Lease. The Letter of Credit shall provide
that it shall be deemed automatically renewed, without amendment, for
consecutive periods of one year each thereafter during the term of this Lease,
unless the Issuing Bank sends notice (the “Non-Renewal Notice”) to Landlord by
certified mail, return receipt requested, not less than thirty (30) days next
preceding the expiration date of the Letter of Credit that it elects not to have
such Letter of Credit renewed. Landlord shall have the right, upon its receipt
of the Non-Renewal Notice, by sight draft to the Issuing Bank, to receive the
monies represented by the existing Letter of Credit and to hold such proceeds
pursuant to Article 36 as cash security in accordance with the provisions of
Section 36.01 or until a new Letter of Credit meeting the requirements of this
Section 36.02 shall be tendered.

ARTICLE 37

Window Cleaning

Section 37.01 Tenant will not clean nor require, permit, suffer or allow any
window in the Premises to be cleaned from the outside in violation of
Section 202 of the Labor Law or any other applicable law or of the Rules of the
Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.

ARTICLE 38

Consents

Section 38.01 Wherever it is specifically provided in this Lease that a party’s
consent is not to be unreasonably withheld, a response to a request for such
consent shall also not be unreasonably delayed. If either Landlord or Tenant
considers that the other has unreasonably withheld or delayed a consent, it
shall so notify the other party within 10 days after receipt of notice of denial
of the requested consent or, in case notice of denial is not received, within 20
days after making its request for the consent.

Section 38.02 Tenant hereby waives any claim against Landlord which it may have
based upon any assertion that Landlord has unreasonably withheld or unreasonably
delayed any such consent, and Tenant agrees that its sole remedy shall be an
action or proceeding to enforce any such provision or for specific performance,
injunction or declaratory judgment. In the event of such determination, the
requested consent shall be deemed to have been granted; however, Landlord shall
have no liability to Tenant for its refusal or failure to give such consent. The
sole remedy for Landlord’s unreasonably withholding or delaying of consent shall
be as provided in this Section.

Section 38.03 Notwithstanding anything to the contrary provided in this Lease,
in any instance where the consent of the Superior Lessor and/or the Superior
Mortgagee is required Landlord shall not be required to give its consent until
and unless the Superior Lessor and/or the Superior Mortgagee has given its
consent.

 

32



--------------------------------------------------------------------------------

ARTICLE 39

Notices

Section 39.01 A. Except as otherwise expressly provided in this Lease or
pursuant to any Legal Requirement, any bills, statements, notices, demands,
requests, consents or other communications (collectively, “notices”) given or
required to be given under or in connection with this Lease or pursuant to any
Legal Requirement shall be effective only if in writing and,

(a) if to Tenant, then, at the option of Landlord, (i) sent by registered or
certified mail, return receipt requested, postage prepaid, addressed to Tenant’s
address as set forth in this Lease if mailed prior to the Commencement Date or
at the Building if subsequent to the Commencement Date, or to such other address
as Tenant may designate for such purpose by like notice, or (ii) delivered
personally to Tenant, (b) if to Landlord, sent by registered or certified mail,
return receipt requested, postage prepaid, to Landlord’s address as set forth in
this Lease, or to such other or further address or addresses as Landlord may
designate for such purpose by like notice; or (c) if to any other person, sent
by registered or certified mail, return receipt requested and postage prepaid
addressed to such person’s last known principal address or to such other address
as such person may designate to Landlord and Tenant as its address for such
purpose by like notice.

B. Notices shall be deemed to have been rendered or given (a) on the date
delivered, if delivered to Tenant personally, or (b) on the date mailed, if
mailed as provided in this Section, unless mailed outside of The City of New
York, in which case it shall be deemed to have been rendered or given 3 business
days after mailing. Notices given by counsel for either party or by Landlord’s
managing agent, JRT Realty Group, Inc. shall be deemed valid notices if
addressed and sent in accordance with the provisions of this Article.

ARTICLE 40

Definitions; Construction of Terms

Section 40.01 For the purposes of this Lease and all agreements supplemental to
this Lease:

(a) “Additional Rent” shall have the meaning given in Section 3.01A.

(b) “after hours” shall have the meaning given in Section 12.02.

(c) “Basic Construction of the Building” mean in addition to the structure
itself, the mechanical and electrical systems and the distribution thereof to
locations from which each floor can be served, and the elevators, lobby and
other common areas, and any other necessary construction, excepting only any
materials or work to finish any portion for occupancy by particular tenants.

(d) “Building” shall have the meaning given in Section 1.01.

(e) “Building Equipment” shall mean all machinery, apparatus, equipment,
personal property, fixtures and systems, of every kind and nature whatsoever now
or hereafter attached to or used in connection with the operation or maintenance
of the Building, including all electrical, heating, mechanical, sanitary,
sprinkler, utility, power, plumbing, cleaning, fire prevention, refrigeration,
ventilating, air cooling, air conditioning, elevator and escalator systems,
apparatus and equipment, and any and all renewals and replacements of any
thereof; but excluding, however, (i) Tenant’s Property, (ii) property of any
other tenant, (iii) property of contractors servicing the Building and
(iv) improvements for water, gas, steam and electricity and other similar
equipment owned by any public utility company or any governmental agency or
body.

(f) “business days” and “business hours” shall have the respective meanings
given in Section 12.01.

(g) “Commencement Date” shall have the meaning given in Section 2.01A.

(h) “Expiration Date” shall have the meaning given in Section 2.01A.

(i) “Declaration” shall mean the Declaration, dated July 27, 1981, made by
Landlord, recorded in the Office of the Register of the City of New York on
August 20, 1981, as No. 10726 in Reel 579 of conveyances at page 1641. The
Declaration requires, among other things, that in the event the building known
as 155 East 48th Street, New York, New

 

33



--------------------------------------------------------------------------------

York or the building now known as 150 East 49th Street, New York, New York shall
be altered or reconstructed so as to come within a certain distance of the
exterior wall openings on the west lot line of the Land, such exterior wall
openings will be closed, at Landlord’s expense, with construction meeting the
fire resistance rating requirement for exterior wall construction.

(j) “Fee Mortgage” shall mean, collectively, any mortgage which does not
constitute a Superior Mortgage and which encumbers the Land and all renewals,
modifications, replacements, substitutions, supplements, extensions, spreaders,
and consolidations thereof.

(k) “Fee Mortgagee” shall mean, collectively, all holders at the time of the Fee
Mortgage.

(l) “Fixed Rent” shall have the meaning given in Section 3.01A.

(m) “Fixtures” shall have the meaning given in Section 10.07.

(n) “Force Majeure” shall mean any and all causes beyond Landlord’s reasonable
control, including delays caused by Tenant, other tenants, governmental
restriction, regulation or control, labor dispute, strike, accident, mechanical
breakdown, shortages or inability to obtain labor, fuel, steam, water,
electricity or materials, acts of God, enemy action, civil commotion, fire or
other casualty.

(o) “Guarantor” shall mean any person(s) who guarantees any or all of Tenant’s
obligations under this Lease.

(p) “Improvements” shall mean improvements made by or on behalf of Tenant or any
person claiming through or under Tenant.

(q) “improvements” shall mean improvements, alterations, additions,
substitutions, betterments and decorations.

(r) “Insurance Requirements” shall mean all requirements of any insurance policy
coveting or applicable to all or any part of the Real Property or the Premises
or the use thereof, all requirements of the issuer of any such policy and all
orders, rules, regulations, recommendations and other requirements of the New
York Board of Fire Underwriters or the Insurance Service Office or any other
body exercising the same or similar functions and having jurisdiction or
cognizance of all or any part of the Real Property or the Premises.

(s) “Interest Rate” shall mean a rate per annum equal to the lesser of (a) 2%
above the prime rate in effect from time to time (but in no event less than
15% per annum) or (b) the maximum applicable legal rate, if any.

(t) “Land” shall have the meaning given in Section 1.01.

(u) “Landlord” shall have the meaning given in Section 43.02.

(v) “Landlord’s Work”, if any, shall have the meaning given in Exhibit C.

(w) “Legal Requirements” shall mean laws, statutes and ordinances (including
building codes and zoning regulations and ordinances) and the orders, rules,
regulations, directives and requirements of all federal, state, county, city and
borough departments, bureaus, boards, agencies, offices, commissions and other
subdivisions thereof, or of any official thereof, or of any other governmental,
public or quasi-public authority, whether now or hereafter in force, which may
be applicable to the Real Property or the Premises or any part thereof or the
sidewalks, curbs or areas adjacent thereto and the Declaration and all
requirements, obligations and conditions of all instruments of record on the
date of this Lease.

(x) “Premises” shall have the meaning given in Section 1.01.

(y) “prime rate” shall mean the annual rate of interest from time to time
publicly announced by JP Morgan Chase Bank, N.A., as its prime lending rate.

(z) “Real Property” shall mean the Building and the Land and all easements, air
rights, development rights and other appurtenances thereto.

(aa) “Rules and Regulations” shall have the meaning given in Section 30.01.

(bb) “Superior Lease” shall have the meaning given in Section 23.01.

(cc) “Superior Lessor” shall mean, collectively, all lessors at the time of the
Superior Lease.

 

34



--------------------------------------------------------------------------------

(dd) “Superior Mortgage” shall have the meaning given in Section 23.01.

(ee) “Superior Mortgagee” shall mean, collectively, all holders at the time of
the Superior Mortgage.

(ff) “Successor Landlord” shall have the meaning given in Section 23.04.

(gg) “Tenant” shall have the meaning given in Section 43.03.

(hh) “Tenant’s Property” shall mean all fixtures, Improvements and other
property (i) installed at the sole expense of Tenant, (ii) with respect to which
Tenant has not been granted any credit or allowance by Landlord, (iii) which are
removable without material damage to the Premises and (iv) which are not
replacements of any property of landlord, whether any such replacement is made
at Tenant’s expense or otherwise.

(ii) “Tenant’s Work”, if any, shall have the meaning given in Exhibit C.

(jj) “Term” shall have the meaning given in Section 2.01A.

(kk) “Untenantable” shall mean the extent to which Tenant is actually unable to
use any or all of the Premises in the normal course of its business.

(ll) “Work Letter” shall have the meaning given in Section 4.01.

Section 40.02 A. If any of the provisions of this Lease, or the application
thereof to any person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
or provisions to persons or circumstances other than those as to whom or which
it is held invalid or unenforceable, shall not be affected thereby, and every
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

B. If any term of this Lease is found invalid or unenforceable to any extent by
a final judgment or award which shall not be subject to change by appeal, then
either party may initiate an arbitration in accordance with the provisions of
Article 28. Said arbitrators shall devise a valid and enforceable substitute
term for this Lease which shall as nearly as possible carry out the intention of
the parties with respect to the term of this Lease found invalid or
unenforceable. Such substitute term as so devised shall thereupon be deemed a
part of this Lease.

Section 40.03 The various terms which are defined in other Articles of this
Lease or are defined in Exhibits annexed hereto shall have the meanings
specified in such other Articles and such Exhibits for all purposes of this
Lease and all agreements supplemental thereto, unless the context clearly
indicates the contrary.

Section 40.04 The Article headings in this Lease and the Table of Contents to
this Lease are inserted only as a matter of convenience or reference, and are
not to be given any effect in construing this Lease.

 

35



--------------------------------------------------------------------------------

ARTICLE 41

Estoppel Certificate; Recording

Section 41.01 (a) At any time and from time to time upon not less than 10 days’
prior notice by Landlord or the Superior Lessor or Superior Mortgagee to Tenant,
Tenant shall, without charge, execute, acknowledge and deliver (1) a statement
in writing in the form annexed hereto as Exhibit F addressed to such party as
Landlord, or the Superior Lessor or the Superior Mortgagee, as the case may be,
may designate (with such additions or changes as may be reasonably requested) or
in form satisfactory to Landlord, or the Superior Lessor or the Superior
Mortgagee, as the case may be, certifying all or any of the following: (i) that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that this Lease is in full force and effect as modified and
stating the modifications), (ii) whether the Term has commenced and Fixed Rent
and Additional Rent have become payable hereunder and, if so, the dates to which
they have been paid, (iii) whether or not, to the best knowledge of the signer
of such certificate, Landlord is in default in performance of any of the terms
of this Lease and, if so, specifying each such default of which the signer may
have knowledge, (iv) whether Tenant has accepted possession of the Premises,
(v) whether Tenant has made any claim against Landlord under this Lease and, if
so, the nature thereof and the dollar amount, if any, of such claim,
(vi) whether there exist any offsets or defenses against enforcement of any of
the terms of this Lease upon the part of Tenant to be performed, and, if so,
specifying the same, (vii) either that Tenant does not know of any default in
the performance of any provision of this Lease or specifying any default of
which Tenant may have knowledge and stating what action Tenant is taking or
proposes to take with respect thereto, (viii) that, to the knowledge of Tenant,
there are no proceedings pending or threatened against Tenant or Guarantor
before or by any court or administrative agency which, if adversely decided,
would materially and adversely affect the financial condition or operations of
Tenant or Guarantor or, if any such proceedings are pending or threatened to the
knowledge of Tenant, specifying and describing the same and (ix) such further
information with respect to the Lease or the Premises as Landlord may reasonably
request or the Superior Mortgagee or Superior Lessor may require, and/or
(2) “Tenant Acceptance Letter” in the form annexed hereto as Exhibit G, it being
intended that any such statement delivered pursuant hereto may be relied upon by
any prospective purchaser of the Real Property or any part thereof or of the
interest of Landlord in any part thereof, by any mortgagee or prospective
mortgagee thereof, by any lessor or prospective lessor thereof, by any lessee or
prospective lessee thereof, or by any prospective assignee of any mortgage
thereof.

(b) The failure of Tenant to execute, acknowledge and deliver to Landlord a
statement in accordance with the provisions of this Section within said 10 day
period shall constitute an acknowledgment by Tenant, which may be relied on by
any person who would be entitled to rely upon any such statement, that such
statement as submitted by Landlord is true and correct.

Section 41.02 Upon request of Landlord, Tenant will furnish to Landlord:

(1) Within 120 days after the end of each fiscal year of Tenant and each
Guarantor, respectively, annual consolidated financial statements (balance
sheets and profit and loss statements) of Tenant and each Guarantor,
respectively, in comparative form, certified by an independent certified public
accountant of recognized standing (selected by Tenant or such Guarantor, as the
case may be), if such certified statement are delivered to shareholders or any
other party, and otherwise certified by the chief financial officer of Tenant or
such Guarantor, as the case may be; and

(2) Such other information regarding the condition (financial or otherwise) of
Tenant and each Guarantor as Landlord may reasonably request.

Each financial statement of Tenant and each Guarantor shall be accompanied by a
certificate of its chief financial officer that (a) he has reviewed this Lease
and has obtained no knowledge of any default hereunder or of any condition or
event which, with notice or lapse of time or both, would constitute a default
hereunder (or, if any such default, condition or event shall exist, the nature
and period of existence thereof and the action to be taken by Tenant or such
Guarantor with respect thereto), and (b) no material adverse change in the
business, condition (financial or otherwise), operations or prospects of Tenant
or its affiliates or such Guarantor or its affiliates has occurred during the
period covered by such statement.

Section 41.03 Tenant agrees not to record this Lease (or a memorandum hereof) or
any other document related hereto.

 

36



--------------------------------------------------------------------------------

ARTICLE 42

Relocation of Premises

Section 42.01 Before or after the Commencement Date, Landlord shall have the
one-time only right to substitute other space in the Building (a “Substitute
Space”) for the Premises by notice (a “Substitution Notice”) given to Tenant not
later than 60 days prior to the date set forth in the Substitution Notice as the
effective date (the “Substitution Date”) for each substitution. Each Substitute
Space shall have a rentable area equal to or greater than that of the space it
is replacing and shall be similar thereto in configuration. If Landlord gives a
Substitution Notice, Tenant shall vacate the space in question and surrender the
same to Landlord on or before the Substitution Date, and promptly after Tenant
enters into occupancy of the Substitute Space, Landlord shall reimburse Tenant
for all the reasonable moving expenses incurred by Tenant. From and after the
Substitution Date, all of the terms of this Lease shall remain unchanged except
that the term “Premises” shall mean the Substitute Space.

ARTICLE 43

Parties Bound

Section 43.01 The terms of this Lease shall bind and benefit the successors and
assigns of the parties with the same effect as if mentioned in each instance
where a party is named or referred to, except that no violation of the
provisions of Article 22 shall operate to vest any right in any successor or
assignee of Tenant and that the provisions of this Article shall not be
construed as modifying the conditions of limitation contained in Article 17.

Section 43.02 A. The term “Landlord” shall mean only the owner at that time in
question of the present landlord’s interest in the Building and in the event of
a sale or transfer of the Building (by operation of law or otherwise), or in the
event of the making of a lease of all or substantially all of the Building, or
in the event of a sale or transfer (by operation of law or otherwise) of the
leasehold estate under any such lease, the grantor, transferor or lessor, as the
case may be, shall be and hereby is (to the extent of the interest or portion of
the Building or leasehold estate sold, transferred or leased) automatically and
entirely released and discharged, from and after the date of such sale, transfer
or leasing, of all liability in respect of the performance of any of the terms
of this Lease on the part of Landlord thereafter to be performed; provided that
the purchaser, transferee or lessee (collectively, “Transferee”) shall be deemed
to have assumed and agreed to perform, subject to the limitations of this
Section and Section 23.04 (and without further agreement between the then
parties hereto, or among such parties and the Transferee) and only during and in
respect of the Transferee’s period of ownership of the Landlord’s interest under
this Lease, all of the terms of this Lease on the part of Landlord to be
performed during such period of ownership, which terms shall be deemed to “run
with the land” it being intended that Landlord’s obligations hereunder shall, as
limited by this Article, be binding on Landlord, its successors and assigns,
only during and in respect of their respective successive periods of ownership.

B. No recourse shall be had on any of Landlord’s obligations hereunder or for
any claim based thereon or otherwise in respect thereof against any
incorporator, subscriber to the capital stock, shareholder, officer or director,
past, present or future, of any corporation or any partner or joint venturer
which shall be Landlord hereunder or included in the term “Landlord” or of any
successor of any such corporation, or against any principal, disclosed or
undisclosed, or any affiliate of any party which shall be Landlord or included
in the term “Landlord,” whether directly or through Landlord or through any
receiver, assignee, trustee in bankruptcy or through any other person, firm or
corporation, whether by virtue of any constitution, statute or rule of law or by
enforcement of any assessment or penalty or otherwise, all such liability being
expressly waived and released by Tenant.

C. Tenant shall look solely to Landlord’s estate and interest in the Building
for the satisfaction of any right of Tenant for the collection of a judgement or
other judicial process or arbitration award requiring the payment of money by
Landlord and no other property or assets of Landlord, Landlord’s agents,
incorporators, shareholders, officers, directors, partners, principals
(disclosed or undisclosed) or affiliates shall be subject to levy, lien,
execution, attachment, or other enforcement procedure for the satisfaction of
Tenant’s rights and remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or under law, or Tenant’s use and
occupancy of the premises or any other liability of Landlord to Tenant.

Section 43.03 The term “Tenant” shall mean the Tenant herein named or any
assignee or other successor in interest (immediate or remote) of the Tenant
herein named, which at the time in question is the owner of the Tenant’s estate
and interest granted by this Lease; but the foregoing provisions of this
subsection shall not be construed to permit any assignment of this Lease or
subletting of the Premises or to relieve the Tenant herein named or any assignee
or other successor in interest (whether immediate or remote) of the Tenant
herein named from the full and prompt performance of Tenant’s obligations
hereunder.

 

37



--------------------------------------------------------------------------------

Section 43.04 Nothing contained in this Lease shall be deemed to confer upon any
tenant, or anyone claiming under or through any tenant, any right to insist
upon, or to enforce against Landlord or Tenant, the performance of Tenant’s
obligations hereunder.

Section 43.05 The submission by Landlord to Tenant of this Lease in draft form
shall be deemed submission solely for Tenant’s consideration and not for
acceptance and execution. Such submission shall have no binding force and
effect, shall not constitute an option for the leasing of the Premises, and
shall not confer any rights or impose any obligations upon either party. The
submission by Landlord of this Lease for execution by Tenant and the actual
execution and delivery thereof by Tenant to Landlord shall similarly have no
binding force and effect on Landlord unless and until Landlord shall have
executed this Lease and a counterpart thereof shall have been delivered to
Tenant.

ARTICLE 44

Miscellaneous

Section 44.01 This Lease contains the entire agreement between the parties and
all prior negotiations and agreements are merged into this Lease. This Lease may
not be changed, modified, abandoned or discharged, in whole or in part, nor any
of its provisions waived except by a written instrument which (a) expressly
refers to this Lease, (b) is executed by the party against whom enforcement of
the change, modification, abandonment, discharge or waiver is sought and (c) is
permissible under the Superior Mortgage and the Superior Lease.

Section 44.02 Tenant expressly acknowledges that neither Landlord nor Landlord’s
agents has made or is making, and Tenant, in executing and delivering this
Lease, is not relying upon, any warranties, representations, promises or
statements, except to the extent that the same are expressly set forth in this
Lease, and no rights, easements or licenses are or shall be acquired by Tenant
by implication or otherwise unless expressly set forth in this Lease.

Section 44.03 Any apportionment or prorations of rent to be made under this
Lease shall be computed on the basis of a 360 day year, with 12 months of 30
days each.

Section 44.04 The laws of the State of New York applicable to contracts made and
to be performed wholly within the State of New York shall govern and control the
validity, interpretation, performance and enforcement of this Lease.

Section 44.05 If Tenant is a corporation, each person executing this Lease on
behalf of Tenant hereby covenants, represents and warrants that Tenant is a duly
incorporated or duly qualified (if foreign) corporation and is authorized to do
business in the State of New York (a copy of evidence thereof to be supplied to
Landlord upon request); and that each person executing this Lease on behalf of
Tenant is an officer of Tenant and that he is duly authorized to execute,
acknowledge and deliver this Lease to Landlord (a copy of a resolution to that
effect to be supplied to Landlord upon request).

Section 44.06 A. If Tenant is a partnership (or is comprised of 2 or more
persons. individually, or as joint venturers or as copartners of a partnership)
or if Tenant’s interest in this Lease shall be assigned to a partnership (or to
2 or more persons, individually, or as joint venturers or as copartners of a
partnership) pursuant to Article 22 (any such partnership and such persons are
referred to in this Article as “Partnership Tenant”), the following provisions
of this Section shall apply to such Partnership Tenant: (a) the liability of
each of the parties comprising Partnership Tenant shall be joint and several,
and (b) each of the parties comprising Partnership Tenant hereby consents in
advance to, and agrees to be bound by, any modifications, termination, discharge
or surrender of this Lease which may hereafter be made and by any notices,
demands requests or other communications which may hereafter be given, by
Partnership Tenant or by any of the parties comprising Partnership Tenant, and
(c) any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all
parties, and (d) if Partnership Tenant shall admit new partners, all such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed performance of all of the terms, covenants and conditions of this Lease
on Tenant’s part to be observed and performed, and (e) Partnership Tenant shall
give prompt notice to Landlord of the admission of any such new partners, and
upon demand of Landlord, shall cause each such new partner to execute and
deliver to Landlord an agreement in form satisfactory to Landlord, wherein each
such new Partner shall assume performance of all of the terms, covenants and
conditions of this Lease on Tenant’s part to be observed and performed (but
neither Landlord’s failure to request any such agreement nor the failure of any
such new partner to execute or deliver any such agreement nor the failure of any
such new partner to execute or deliver any such agreement to Landlord shall
vitiate the provisions of Subdivision (d) of this Section 44.06 A).

 

38



--------------------------------------------------------------------------------

Section 44.07 All Exhibits to this Lease and any and all Rider provisions
attached to this Lease are hereby incorporated into this Lease. If any provision
contained in any Rider hereto is inconsistent or in conflict with any printed
provision of this Lease, the provision contained in such Rider shall supersede
said printed provision and shall control.

Article 45

Anti-Terrorism Requirements

Section 45.01 Tenant represents and warrants that (i) neither Tenant nor any
person, group or entity who owns any direct or indirect beneficial interest in
Tenant or any of them, is listed on the list maintained by the United States
Department of the Treasury, Office of Foreign Assets Control (commonly known as
the OFAC List) or otherwise qualifies as a terrorist, Specially Designated
National and Blocked Person or a person with whom business by a United States
citizen or resident is prohibited (each a “Prohibited Person”); (ii) neither
Tenant nor any person, group or entity who owns any direct or indirect
beneficial interest in Tenant or any of them is in violation of any anti-money
laundering or anti-terrorism statute, including, without limitation, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56 (commonly known as
the USA PATRIOT Act), and the related regulations issued thereunder, including
temporary regulations, and Executive Orders (including, without limitation,
Executive Order 13224) issued in connection therewith, all as amended from time
to time; and (iii) neither Tenant nor any person, group or entity who owns any
direct or indirect interest in Tenant is acting on behalf of a Prohibited
Person. Tenant shall indemnify and hold Landlord harmless from and against all
claims, damages, losses, risks, liabilities and costs (including fines,
penalties and legal costs) arising from any misrepresentation in this paragraph
or Landlord’s reliance thereon. Tenant’s obligations under this paragraph shall
survive the expiration or sooner termination of the term of this lease.

IN WITNESS WHEREOF Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

WITNESS:     TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF     AMERICA, for the
benefit of its separate Real Estate Account     By:  

/s/ Michael Farrell

    Name:   Michael Farrell     Title:   Director       Landlord Witness:    
PAULSON INVESTMENT COMPANY, INC.     By:  

/s/ Trent Davis

    Name:   Trent Davis     Title:   President and Chief Executive Officer      
Tenant

 

39